 514DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania Glass Sand Corp.andGeneral Team-sters and Allied Workers Local Union No. 992,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 5-CA-3792June 27, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn December 20, 1967, Trial Examiner Jose-phine H. Klein issued her Decision in the above-en-titled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that the complaint be dismissed withrespecttothoseallegations.Thereafter,theGeneral Counsel filed exceptions and supportingmemoranda; the Respondent filed exceptions and asupporting brief; and the Charging Party filed cross-exceptions and a supporting brief. Subsequently,the General Counsel and the Respondent filed an-swering briefs; the Respondent filed a motion tostrike and a supplemental brief; and the ChargingParty filed an additional brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,memoranda, and motions, and the entire record inthe case, and hereby adopts the findings,' conclu-sions,and recommendations of the Trial Ex-aminer 2 as modified herein.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)( I) of the Act bywidespread and systematic interrogation, creatingtheimpressionofsurveillance,threateningreprisals, threatening discharge, threatening and as-saulting pickets, promising benefits, and announc-ing and effectuating a wage increase as part of aprogram of undermining the Union and influencinga possible second election. The Trial Examiner alsofound, and we agree, that the strike, which beganon April 17, 1967, was economic at its inception,but was converted to an unfair labor practice strikeby the Respondent's announcement of a wage in-crease on April 21 and its hiring of replacements athigher rates than it paid its employees prior to thestrike, and, further, that the Respondent violatedSection 8(a)(3) of the Act by refusing to reinstatethe strikers upon their unconditional application.'The Trial Examiner also found, and we agree,that of the 38 strikers alleged in the complaint tohave been discriminatedagainst,the Respondentunlawfully refused to reinstate 36 upon their un-conditional request, and accordingly recommendedthat they be reinstated and made whole. The TrialExaminer further found that the remaining twostrikers,Victor McCoy and Richard F. Young, hadbeen reinstated,and therefore recommendeddismissal of the complaint as to them. AlthoughMcCoy and Young were reinstated, the record doesnot show that they were reinstated to substantiallyequivalent jobs.We therefore find merit in the con-tentions of the General Counsel and the ChargingParty that these two strikers are entitled to thesame remedial order as the other strikers. Ac-cordingly,we shall amend the Trial Examiner'sRecommended Order to include them.''The Trial Examiner'sDecision,apparently inadvertently, refers toRoscoe Johnson as Richard Johnson(section 11, B, I ), to Jack Hiles as JackHale (section 11, B, 2, c), and to testimony on cross-examination of Respon-dent Vice President Andrews as direct testimony (fn. 25 and text). TheDecision is hereby corrected in these respects'The Respondent excepts to the Trial Examiner's credibility resolutions,and charges the Trial Examiner with bias and prejudice It is the Board'sestablished policy, however,not to overrule a Trial Examiner's resolutionsas to credibility unless, as is not the case here,the preponderance of all therelevant evidence convinces us that they are incorrectStandard Dry WallProducts,Inc,91 NLRB 544, enfd. 188 F 2d 362 (C A 3) We find no sup-port in the record for the charge of bias and prejudice3In view of our adoption of the Trial Examiner's conclusion that thestrike was converted to an unfair labor practice strike before any replace-ments were hired,and our conclusion that in consequence all strikers areentitled to reinstatement,we deem it unnecessary to, and do not, pass on oradopt her further conclusions in section 11, C, 3, a and b, of her Decision,that the strikerswouldbe entitled to reinstatement even if the strike hadremained purely economic.'The TrialExaminer's Decision,in fn 48,states that noprovision isbeing made for reinstatement of strikers to "substantially equivalent" posi-tions because the Respondent maintained at the hearing that strike replace-ments were working in the positionsformerly held bythe strikers. We seeno reason,however,for departing in this case from our usual reinstatementprovisionsWe therefore hereby amend the Trial Examiner's recom-mended remedyto providefor reinstatement of strikers to their former orsubstantially equivalent positions,and we shall amend the order ac-cordinglyThe Respondent,in a supplemental brief,has advised the Board that ithas executed a collective-bargaining contract with the Union It urges that,in view of this fact and the fact that the complaint does not allege a viola-tion of Section 8(a)(5), the bargaining order recommended by the TrialExaminer should be rejected by the BoardWe find,however,that thesefacts do not obviate the appropriateness of a bargaining order in this case.R. W. Inc, d/b/a K-Mart Foods,170 NLRB 716172 NLRB No. 54 PENNSYLVANIA GLASS SAND CORP.515AMENDED CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand the entire record in this case,we hereby adoptthe Conclusionsof Law of theTrial Examiner, ex-cept as modified below:Change the number 36 in Conclusionof Law 4 to38.Substitute the following for Conclusionof Law 5:"The complaint is dismissed insofar as it allegesother unfair labor practices not specifically foundherein."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Pennsylvania Glass Sand Corp., Berkeley Springs,West Virginia, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Insert the following as paragraph 1(e) and re-letter the present paragraph 1(e) as 1(f):"(e) Discouragingmembership inGeneralTeamsters and Allied Workers Local Union No.992, InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica,or any other labor organization of its em-ployees, by discriminatorily refusing to reinstate, orin any other manner discriminating against, any em-ployee in regard to his hire, tenure, or any term orcondition of employment."2. Insert in paragraph 2(a) the phrase "or sub-stantially equivalent" between the words "former"and "positions."3. Insert the following as paragraph 2(c) and re-letter succeeding paragraphs as 2(o), (e), (f), and(g):"(c) Notify any of the above-named employeesifpresentlyserving intheArmed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces."4.Substitute the following for the final para-graph of the Recommended Order:"The complaintisdismissedinsofaras it allegesviolationsother than those herein specificallyfound."5.Add the names Victor McCoy and Richard F.Young tothe nameslisted in Appendix A below thedate May 15, 1967, and to the list of employees inAppendix B.6. Insert the following as the first indented para-graph in the notice:WE WILL NOT coercively interrogate employeesconcerning their union activities;7.Substitute the following for the sixth indentedparagraph in the notice:WE WILL offer the following named employeesimmediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them whole forany loss of pay they may have suffered byreason of the discrimination practices againstthem, with interest thereon at 6 percent perannum:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINEH.KLEIN,TrialExaminer:Thisproceeding was heard in Berkeley Springs, WestVirginia, on July 18 through 21 and 24 through 27,1967,1 on a complaint issued against PennsylvaniaGlass Sand Corp., Respondent, on May 25 (andamended at the hearing) pursuant to charges filedby General Teamsters and Allied Workers LocalUnionNo. 992, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America (hereafter referred to as theUnion, Local 992, or the Teamsters) on May 3 and17.The complaint alleges that Respondent com-mitted numerous acts of interference with the rightsof its employees under Section 7 of the Act'between December 22, 1966, when the Union fileditspetition for certification as the collective-bar-gaining agentfor the production and maintenanceemployees at Respondent's Berkeley Springs facili-ty, and May 1, when, during a strike, a supervisorassaultedor threatened pickets with a companytruck at the Berkeley Springs plant. Respondentpresentsno defense to most of the allegations of in-terference with employees' rights before April 17,when the strike began. Respondent's sole defenseto other alleged violations during that period is aclaim that the person committing the acts inquestion was not a supervisor or agent for the Com-pany.The majorissuesto be determined arise out of astrike whichbeganon April 17. The complaint al-leges violationsof Section8(a)(1) inconnectionwith the strike. The General Counsel contends thatthe strike was an unfair labor practice strike fromUnless otherwise stated, all dates hereinare in 19672NationalLaborRelations Act, as amended (61 Stat136, 73Stat 519,29 U S C Sec 151,et seq. ) 516DECISIONSOF NATIONALLABOR RELATIONS BOARDits inception, or, alternatively, that it was convertedto an unfair labor practice strike on April 21, whenRespondent announced an across-the-board wageincrease of 14 cents per hour for all of its produc-tionandmaintenance employees at BerkeleySprings.Accordingly, the General Counsel main-tains that Respondent's subsequent refusal to rein-state 38 strikers, on their request, was violative ofSection 8(a)(3).Respondent, on the other hand, contends that thestrike was at all times an economic strike and thatallthe employees involved were permanentlyreplaced before they sought reinstatement. Respon-dent also maintains that several of the strikers in-volved did not properly seek reinstatement.Helpful briefs have been filed on behalf of theGeneralCounsel, the Union, and Respondent.Upon the entire record,3 observation of thedemeanor of the witnesses, and consideration of thebriefs, the Trial Examiner makes the following: _FINDINGS OF FACT1.JURISDICTIONAL FINDINGSA. The complaintalleges,the answer admits,and the Examiner finds that Respondent is aPennsylvania corporation with an office and placeof business near Berkeley Springs, West Virginia,whereis is engaged in miningand processing sandand related materials. During the past 12 months, arepresentativeperiod,Respondentshippedproducts valued in excess of $50,000 from itsBerkeley Springs plant to points outside West Vir-ginia.Respondent is, and at all material times hasbeen, an employerengaged incommerce within themeaningof Section 2(2) and (6) of the Act.B.The complaintalleges,Respondent admits,and the Examiner finds that the Union is a labor or-ganization as defined in Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. background and ChronologyRespondent, which quarries, processes, and sellssilica sand for use in the production of glass, has 14or 15 production facilities in various locations inthe United States from the east coast states as farwest as Texas. For the purposes of the present case,which involves Respondent's facility at BerkeleySprings,West Virginia, it is necessary to refer to itsHatfield and Keystone plants in Pennsylvania, anditsBausman plant in Newport, New Jersey. Formany years, Respondent's production and main-tenance employees at the Pennsylvania facilitieshave been -epresented by Locals 27 and 77, respec-tively,of the Glass Bottle Blowers Association,AFL-CIO (GBBA). The production and main-tenance employees at the New Jersey installationhave for some time been represented by Local 676of the Teamsters. GBBA Local 197 represents theconstruction and repair employees at the Pennsyl-vania plants and at the Berkeley Springs facility.SeePennsylvaniaGlass Sand Corp.,102 NLRB5594.In the fall of 1966 Teamsters Local 992 con-ducted a campaign to organize the production andmaintenance workers at Berkeley Springs.5 OnDecember 22, 1966, Local 992 filed a representa-tion petition. Before the election Respondent en-gaged in an active antiunion campaign. The Unionwon the ensuing election, which was held on March3.On March 10, Respondent filed four objectionsto the conduct of the election. On April 14 the Re-gionalDirector issued his report,recommendingthat a hearing be held on one of Respondent's ob-jections and that the remainder be dismissed. Ex-ceptionsto that decision were then filed with theBoard by Respondent and the Union.Meanwhile, in March, negotiations were beingconducted for new contracts at the Respondent'sPennsylvania facilities,where existing contractswere due to expire on March 31. Those negotia-tionswere unsuccessful and the employees wentout on strike, totally closing the plants, on April 1.The construction and repair employees at BerkeleySprings, represented by the GBBA Local 197, didnot strike at that time.On April 17 the GBBA sent pickets fromPennsylvania to the Berkeley Springs facility. TheBerkeley Springs construction and repair em-ployees, 30 to 35 in number, then walked out. Theproduction and maintenance employees did not im-mediately honor the GBBA picket line. On April17,Respondent obtained a state court injunctionlimiting the number of pickets and enjoiningviolence.As is fully discussed below, on April 16 Respon-dent informed the production and maintenance em-ployees at Berkeley Springs that a picket line wasexpected to appear the next day. Respondent'srepresentatives also said that Respondent intendedto continue operating and that any employee whodid not report for work would be placing his job injeopardy. On the evening of April 17 Respondent9By motion,the GeneralCounsel hasrequestedsome 43 corrections ofthe transcript In its brief,Respondent requests a few other corrections.Without opposition, these requests are grantedThe Examiner also notesthat there are numerous additional errors throughout the transcriptBecauseof the number and the factthat mostof them are obvious on thethe faceand do not affectthe substanceof anycritical issue,no formal ac-tion is here being takento correct them Onoccasion inthe course of thisDecision,the Examiner has takenthe liberty of correcting obvious errorswhen quotingfrom the record4 Some of Respondent's other facilities are also unionized Respondent'sgeneral manager for operations testified that the Company has had bar-gaining relations with the following unions GBBA,United Stone Clay &Allied ProductsWorkers, SteelWorkers, Laborers & Hod Carriers,Operating Engineers,Teamsterss In 1953 another union had made an unsuccessful campaign,involving astrike, to organize these workers. PENNSYLVANIA GLASS SAND CORP.517issued a press release (also discussed in detailbelow)reciting the securing of an injunction andasserting that any employees who absented them-selves would be deemed to have given up their jobsand authorized the Company to replace them.On the afternoon of April 17 Harold Miller, busi-ness agentforTeamsters Local 992, after in-vestigating the matter, advised its members that theGBBA strike and picketing were lawful andrequested the Teamsters members to honor thepicket line.Thereupon,commencingwith the thirdshift,which ran from midnight to 8 a.m. on April18, production and maintenance employees startedto walk out and many of them joined the picketline.Production and maintenance employees con-tinued to walk out through April 24, but the majori-ty of them did so on April 18 or 19. The exactnumber of production and maintenance employeeswho walked out does not appear but Respondent'switnesses estimated the maximum number as some50. Apparentlysome returnedto work before beingreplaced. On April 20, the employees at the NewJersey facility also went on strike, closing down thatoperation."At or around 5:30 p.m. on April 21, Respondentannounced a 14-cent-per-hour across-the-boardwage increase for its production and maintenanceemployees at Berkeley Springs. Then Respondentstarted to recruit and hire employees, with inter-viewing and hiring commencing on April 21 or 22.On April 22a meetingof Teamsters Local 992 wascalled for the afternoon of Sunday, April 23. At themeeting there was a unanimous vote to picket theCompany.The next morning, signs reading"Pennsylvania Glass Sand Unfair To TeamstersLocal 992"appeared in the picket line.Under date of April 28, Respondent sent by cer-tifiedmail a notice to each striker that his grouplife and hospitalization insurance had been discon-tinued as of May 2.On May 12 agreement was reached betweenRespondent and GBBA on contract terms for thePennsylvania plants and, presumably, for the con-struction and repair unit at Berkeley Springs, whosecontracts generally conformed to those at thePennsylvaniaplants.Pursuant to agreements,Respondent fully reinstated all the striking em-ployees at the Pennsylvania and New Jersey plantsand the GBBA-represented construction and repairemployees at Berkeley Springs.Commencing on or about May 2, production andmaintenance employees at Berkeley Springs startedto request reinstatement.On May 15, 3 em-ployees asked for reinstatement of all of thestrikers, who then numbered 38, less a few who hadaccepted reemploymentas "newhires" at jobs dif-ferent from their formerones.Respondent main-tained that all of the strikers except two had beenpermanently replaced and thus would not be rein-stated.Most of them were offered employment as"new hires" at jobs other than those they had heldbefore the strike. About 10 of them accepted em-ployment so offered, while the others declined.Teamsters Local 992 continued to picket until May22.The present complaint was issued on May 25,based on charges filed on May 3 and 17.On June 15, a panel of the Board issued its deci-sion inthe representation proceeding. It sustainedthe Regional Director's recommendation that threeof Respondent's four objections to the election bedismissed. Further, however, it rejected the Re-gional Director's recommendation that a hearing beheld on theremainingobjection, which it ordereddismissed.ItthereuponcertifiedtheUnion.Respondent's motion for reconsideration of thatdecision by the full Board was pending at the timeof the hearing in the present complaint proceeding.Itwas denied on July 31, a few days after the closeof the present hearing.'B.The Alleged Violations of Section 8(a)(1)1.Unrelated to the strikeIn thepreelection period Respondent vigorouslycampaignedagainstthe Union by means of writtencommunications to the employees at their homes,"radio speeches by Hale Andrews, Respondent's ex-ecutive vice president, and a speech by Andrews atwork 2 days before the election. The GeneralCounsel introduced into evidence six letters sent byAndrews to the employees between February 18and March 1. Attached to these letters (which con-sistedof 13 pages) were photocopies of 18newspaperitems concerningthe Teamsters Unionor its officers and 2 newspaper items generallyantiunion.Whileit isnot alleged that these commu-nicationsby Andrews were violative of the Act,they do clearly establish Respondent'sanimusagainst theTeamsters" and provide the backgroundagainstwhich Respondent's conduct must be ap-praised.HendrixManufacturingCo.,Inc.v.N.L.R.B.,321 F.2d 100 (C.A. 5).The credited testimony of witnesses for theGeneral Counselestablishesat least 22 incidents ofinterrogationand threats violative of Section8(a)(1) beforethe electionof March 3 by Roy Mc-Gee, third-shift foreman; RobertHarris,main-tenance foreman;Charles Stroup, superintendent of"A day or twoearlier a picket sign had appeared briefly at BerkeleySprings prematurely announcing that New Jerseywas outon strikerDuring the present hearing,itwas stated that a negotiating session hadbeen tentatively scheduled,despite the pendency of Respondent's motionfor reconsideration" EmployeeFoster Michael testified"Iknow I got enough letters that Icould have fired a furnace for six monthsIknow I got a lot of lettersGot more mail than I ever got in my life ""Employee Roger McCarty testified that sometime in January orFebruary, Foreman McGee said to McCarty and another employee that theemployees"don't need the Teamsters, what they need is something like theGBBA " 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe dry processing department; Harold Whisner,quarry foreman; Jack Steiner, assistant plantmanager;and Emil Barney, superintendent of Mor-gan Mills.Employees Apple, Fisher, Courtney, KennethMcBee and Richard Young credibly testified thatbefore the election McGee had questioned themconcerning their union sympathies and/or their"gripes."The testimony made it clear that thequestioning was part of a systematic program of in-terrogation. For example, Courtney testified thatMcGee said he was "authorized to talk to each andevery individual about this election-not the elec-tion, theUnion.And he said, 'What is yourgripes?"' Courtney testified that McGee also saidthat if the Union came in the employees would nothave any insurance. Employee Fisher testified,credibly and without contradiction, that before theelection he was twice interrogated by Foreman Mc-Gee, first as to whether he was "for the Union orfor the Company," and then as to whether he hadany gripes. Fisher told McGee he was "for theCompany."Employees John Hiles, Shifflett, Henry, Nelsonand Shambaugh testified to having been questionedabout their Union sympathies by Stroup before theelection. John Hiles quoted Stroup as having saidthat "we are going to draw a line on this thing andbeat the Teamsters down to the ground," addingthat "the Union ain't paying you and that yourbrother also ain't paying you." Employee Henrytestified that 2 or 3 weeks before the electionStroup called him and another employee into hisoffice.At that time Stroup said he had heard thatHenry had been handing out union cards on Com-pany premises, thus giving the impression of sur-veillance.Employee Hamil Farris testified thatStroup said to him and employee Lopp, a unionsympathizer: "I know how you two stand about theUnion .... It is Company policy from here on out15 minutes isall you get for dinner."10 Stroup thensaid to Farris: "You and Lopp is the instigators ofthis whole thing."Shifflett testified that on November 23, 1966,afterhisunion sympathies became known toSteiner, he was no longer permitted to leave thepump house, where he was stationed, although hehad previously done so freely.t1Employee Jack Hiles testified that shortly beforethe election he heard Barney tell another employee"that there was a guy there with five children andhe better make sure that the Union get in or hewould be fired." Hiles thereupon told Barney thathe had six children and had signed a union card, atwhich Barney had said Hiles "had better hope tohell that the Union got in." Employees Lopp andJuniorMichael also testified that Barney hadquestioned them concerning their union sym-pathies. FosterMichael quoted Barney as havingsaid, angrily, "that he didn't give a damn whetherthe Union come in or not; the Company wouldn'tsignno contract." And employee Richard Johnsonquoted Barney as having said that Jimmy Hoffa was"going to cause a man with five children to lose hisjob." Lopp testified that Barney, in the presence ofanother employee, had said to Lopp: "I hear youare a Teamster."Employee Kyne testified that before the electionForeman Harris questioned him about his unionsympathies twice and Foreman Whisner questionedhim once about his union sympathies and his"gripes."Although each of the named supervisors exceptRobert Harris testified on behalf of Respondent,none of them was examined concerning the in-cidents involved and thus none of them denied thetestimony of the General Counsel's witnesses.Respondent does not discuss any of these incidentsin its brief.In addition to the incidents above referred to, thecomplaint alleges and the evidence establishesseven additional incidents of unlawful threats andinterrogation before the election by Assistant Su-perintendent Alvin Mullans.Without denying thefactual allegations and the evidence in supportthereof, Respondent maintained at the hearing, andargues in its brief, that Mullans was not a supervisorat the time of the alleged incidents. Since the un-contradicted evidence establishes a systematic pat-tern of preelection interference with the employees'exercise of their rights under Section 7 of the Act,without reference to Mullans' conduct, the Ex-aminer finds it unnecessary to determine his super-visory status since findings based on his conductwould be merely cumulative and would not affectthe remedy to be recommended.Fisher testified that after the electionMcGeeasked him if he was "still with the Company." Tothis Fisher said that he was still with the Company,but, since the Union had won the election, he wasgoing to attend meetings. According to Fisher'stestimony, still uncontradicated,McGee replied:"Well, it really doesn't make much difference; theywon't give them a contract anyway." Fisher alsotestified without contradiction as follows concern-ing a conversation he had with Foreman AlbertYoung after the election:[Young] said ... "I am quite sure you havenever signed a union card." He says, "TheCompany would like for you not tosign one." Isaid, I feel it is not the Company's business if Isignone, or yours, either.That the election was over does not minimize thecoercive nature of McGee's and Young's conductEmployees are paid formeal timeShifflett testified that he was in the constructionshop whenSteinercameinHis testimony continued"[Stemer] asked me if l worked there Isaid no He said,' Well, getthe hell backoverto the pump house where youbelong and stay there We know what you are doing.'He said, 'That Big Tyou are mouthing off about,if it getshere, you are going to work, and if itdon't you are fired I am telling you thatright now ". PENNSYLVANIA GLASS SAND CORP.519since, as set forth above, Respondent filed objec-tions to the election and hoped to have it set asideand a new election held.On the credited and uncontradicted employeeevidence, the Examiner finds and concludes thatRespondent violated Section 8(a)(1) of the Act bysystematic and widespread interrogation of em-ployees concerning their union sympathies(KochEngineering Co.,155 NLRB 1272;Charlotte UnionBus Station, Inc.,135 NLRB 228); by threats ofreprisal or loss of benefits if the Union became thebargaining agent for the employees(N.L.R.B. v.Zelrich Co.,344 F.2d 1011 (C.A. 5)); by creatingthe impression of surveillance(Plasticoid Co.,168NLRB 135, fn. 3); and by impliedly promisingbenefits when it solicited employees' complaints or"gripes."2.Related to the strikea.Threats of discharge(1)Oral warningsOnApril 16company representativesandforemen informed Respondent's production andmaintenance employees that a picket line was ex-pected to appear at the plant the next day and thatthe employees were expected to report to work asusual.Employee Apple testified that Foreman RoyMcGee called the 15 to 20 third-shift employeesinto the doghouse and-said they was expecting trouble on Mondaymorning.That was the next morning, April17th.And that we was to remain on our jobsand to hold our posts until we were relieved . ...And that if we didn't remain,that our jobswould be in jeopardy.Employee Douglas Maconaughey testified that su-perintendent Charles Stroup told three employeesthat Respondent was "expecting the Glass Blowerspickets down here the next morning and that theyhad work for us and expected us to work and if wedidn't we would be on our own." Employee JackHiles similarlytestified that Stroup had said to himand a fellow employee "that there would be apicket line ... and they expected us to be there,and if we weren't there, we took a chance of losingour jobs." In answer to a leadin* question on cross-examination, Hiles credibly denied that Stroup hadsaid anything "about being replaced." EmployeeHenry also quoted Stroup as having said that "inthemorning there was going to be pickets downthere [and] if we didn't report for work ... we'd betaking a chance with the Company." EmployeeHerman Nelson quoted Stroup as having said tothree employees that if the workers did not reportto work despite the expected picket line they would"be on [their] own." On cross-examination Nelsonalso denied that Stroup had said anything aboutstrikers' being "replaced." Employee Shambaughtestified that as he was driving along the road onSunday, April 16, a truck driven by Assistant Su-perintendent Mullans, with Stroup as a passenger,drove up beside Shambaugh's car. Stroup informedShambaugh of the expected pickets and said he"expected me in to work or it could be my job, or itmeant my job ... it meant I might not have a job."Employee James R. Lopp testified that on April 16Stroup told a working gang of employees-... that there would be pickets there on Mon-day morning and that the plant was going tocontinue working and that we were not cer-tified and that if we did not show up for workthe Company thought we would be giving upour jobs.Employee Donald Kyne testified that AssistantShop Foreman Robert Dunham told several em-ployees that-... effective Monday morning there would bea picket line in front of the Pennsylvania GlassSand Company; that we would be expected tobe on the job, and if we weren't the Companywould feel we was in sympathy with the Unionand our jobs would be terminated.AlthoughRespondent producedMcGee andStroup as witnesses, they were not questionedabout the statements attributed to them as quotedabove. The testimony of the employeewitnesseswas not denied or otherwise impeached, either bythe company representatives or by other em-ployees.PresumablyRespondentcouldhaveproduced other employees to testify that they hadsimply been warned of possible replacement if thathad been the fact.Respondent did not produce Dunham as a wit-ness,but maintains that he was not a supervisor andtherefore that Respondent cannot be held responsi-ble for his statements. The Examiner finds it un-necessary to determine whether Dunham was a su-pervisor within the statutory definition, since it isclear that, in making the statement in question, hewas at least held out as an agent of Respondent. Cf.John Stepp's Friendly Ford, Inc.,141 NLRB 1065,enfd. in part 338 F.2d 833 (C.A. 9). The statementwas made at work, while Dunham was wearing ayellow helmet, the Company's indicia of directiveauthority on the job. Dunham's statement was inline with those of admitted supervisors and clearlypart of Respondent's program of advising em-ployees generally of the expected picket line andtheCompany's requirement that the employeesnonetheless report to work. SeeN.L.R.B. v. DesMoines Foods, Inc.,296 F.2d 285 (C.A. 8).Employee John Hiles testified that on April 19, 2days after the picketing started, Mullans said tohim: "I want to see you at work tomorrow ....Because if you don't show up ... you are auto-matic[ally] giving up your job, you are quitting."This testimony was totally uncontradicted andRespondent concedes that at the time Mullans wasa supervisor. 520DECISIONSOF NATIONALLABOR RELATIONS BOARD(2) The news release of April 17The Berkeley Springs construction and repairemployees, represented by GBBA Local 197,joined the picket line when it was established onApril 17. The production and maintenance em-ployees, however, worked as usual that day, absen-teeism being no more than usual. During that after-noon, however, officials of Teamsters Local 992determined that the GBBA strike was lawful andthereupon requested their members to honor theGBBA picket line. That evening Respondent issuedthe following press release:A Pennsylvania Glass Sand Corporationspokesman states that an injunctionagainstmasspicketing and violence has been issued byJudge Gray Silver. This means that law andorder will be preserved and violators of the in-junction will be in contempt of court and sub-ject to imprisonment. The Company wasforced to resort to this injunction to protect itsemployees and the community of BerkeleySprings against this invasion by outsiders whenthere was no dispute between the Companyand its Berkeley Springs employees.The Company will stand behind any em-ployee who is threatened or whose access tothe plant is blocked by illegal picketing.Spokesman stated "The BerkeleySpringsplant has no labor dispute with anyone. It in-tends to carry on normal operation, and inview of the injunction and protection affordedby reinforced local and state police authorities,we will haveto assumethat any employee whofails to report for work has in effect given uphis job and authorized the Company to hire areplacement.In itsbrief, Respondentargues:Respondent submits that the news release wasat all timesdirected at the membership ofLocal 197, who were on April 17th engaged ina strike in violation of their contract. This con-tention issupported by the fact that at the timethe newsrelease wasissued,Mr. Andrews wasnot aware that any of the Berkeley productionand maintenanceemployees were on strike orcontemplated honoring the GBBA picket line.The above facts are uncontradicted. Theyestablishthatthenews releasewas notdirected, nor did it threaten production em-" Andrews' subjective intention is irrelevant in appraising Respondent'sconduct In any event,for reasons set forth in other portions of this Deci-sion, the Examiner discredits Andrews and thus attaches no weight to histestimony that the press release was addressed to the members of GBBALocal 197,whether that testimony be considered as purporting to state afact concerning Andrews' state of mind or a conclusory interpretation ofthe press release" The New Jerseystrikers were reinstated even though Respondent ap-pears to have been correct in its contention that the New Jersey strike wasin contravention of a contractual no-strikeprovision.In view of this, itployees at Berkeley Springs with discharge ifthey honored the GBBA picketline ....The Examiner rejects Respondent's contention.As previously found, on April 16, before the picket-ing began, Respondent, through its supervisors andagents,had warned its production and maintenanceemployees that their failure to report to workdespite the GBBA picket line would put their jobsin jeopardy. Had Respondent wanted to address itsconstruction and repair personnel, it could easilyhave worded the press release to make that clear. 2In stating that "the Berkeley Springs plant has nolabor dispute with anyone," Respondent was over-looking the fact that its contract with GBBA Local197 covering the construction and repair em-ployees had expired and that those employees werethen on strike.The strike by GBBA Local 197 was not in viola-tion of its contract, as claimed by Respondent. Theterm of that contract was "through March 31, 1967and as long thereafter as regular negotiations formaking a new contract shall continue." Negotia-tions with the GBBA in Pennsylvania had, in An-drews' own words, "broken off" on March 31,when the parties reached an impasse on the wageissue.So far as appears, there were no separatenegotiationswith GBBA Local 197. To speak of"this invasion by outsiders" served to emphasize anappeal to the production and maintenance em-ployees, the only ones to whom GBBA might con-ceivably be considered "outsiders."Respondent's contention that the press release ofApril 17was directed only to the employeesrepresented by GBBA Local 197 is basically incon-sistentwith its claim that it did not threaten itsproductionandmaintenanceemployeeswithdischarge but rather simply warned them of possi-ble permanent replacement if they struck. Thepress release is the only statement by Respondent'srepresentatives,eitheroralorwritten,whichreferred to possible "replacement." Thus, if onewere to accept Respondent's argument that thepress release was not addressed to the productionand maintenance employees, the testimony by em-ployees that they were simply threatened withpossible loss of their jobs would remain totally un-diluted.Finally, it should be noted that no constructionand repair employees were replaced. All strikersexcept the productionand maintenanceemployeeshere involved were fully reinstated as part of thesettlement reached with GBBA on May 12. t'comes with ill gracefromRespondent to suggest,as it does, that the strik-ing production and maintenance employees at Berkeley Springs owe theirsorryplight,not to Respondent, but to the GBBA,whichallegedlypromised that in settling its dispute with Respondent it would protect thejobs of Teamstersmembers who supported the GBBA strike Respondent'sagreeing to reinstate the New Jersey strikerswhilerefusing to reinstate theBerkeley Springs striking production and maintenance employees appearsto reflect Respondent's constant awarenessthat Local 992 hadnot as yetbeencertified,although it had won the election. PENNSYLVANIARespondent's press release is very similar to aletter written to employeesinEkco Products Com-'pany,117 NLRB 137, 145, which read, in part,"Your failure to report to work [within the next 4days]will be taken to mean that you have quit yourjob and we will therefore replace you." The Boardheld (p. 146) that the"letter to `active'employeesconstituted a threat to discharge those employeeswho continued to strike after"the specified date.CitingRobinson Freight Lines,114 NLRB 1093;Coca-ColaBottlingCompany of Louisville,166NLRB 134; andMissoulaMotel Assn., et al.,148NLRB 1477, Respondent argues that "The newsrelease was no more than a lawful statement of theRespondent's legal position"that it could per-manently replace employees who went on strike.These cases, however,are all distinguishable fromthe present one. InRobinsonthe striking employeeswere advised by letter that they had been tem-porarily replaced and were given 5 days withinwhich to return to work before they would be per-manently replaced. In holding that the employer'sletter,which included a statement of its positionthat the employees had "abandoned[their]jobs,"the Board emphasized the facts that "the Respon-dent and the Union[had] had amicable relationsformore than 2 years and that there[was] noevidence in the record of either unfair labor prac-tices or of antiunion animus during that period,"and that the letter to the strikers"was not part ofany pattern of illegal opposition to the purposes ofthe Act; [n]or was it designed to undermine theUnion." InCoca-Colathe supervisor "immediatelycorrected himself"and "immediately retracted" hisstatement that he would"fire" employees whostruck.The Examiner(affirmed by the Board) ex-pressly found that"immediately after stating thathe would fire all employees who went on strike, Su-pervisor Dettlinger explained that what he meantwas that he would replace all who went on strikebecause it would be unlawful to discharge strikers."The Examiner emphasized that the evidence"reveal[ed]in the Respondent a total lack of adesire to get ridof-todischarge-all striking em-ployees" and a "lack of animosity toward thestrikers."InMissoulathe employer had locked theemployees out. However, it then terminated thelockout and notified the employees to return towork.Wh9n the notice had gone unheeded for aweek,the employer sent another notification that ifthe strikers did not return to work the next day theywould be terminated.So far as appears,neithernotice was alleged as an unfair labor practice in it-self.In finding that the employer had not dis-criminatorily discharged the strikers,the Board saidthat"in the circumstances of this case[the em-ployer] was actually doing no more than warning[the strikers]that if they refused to work he wouldhire replacements so that he could continue hisbusiness."In the present case there is a total absence ofGLASS SAND CORP)521evidence that the supervisors ever explained thatany loss of jobs would result from their beingreplaced; the employees were told simply that theywould be expected to work and failure to do sowould jeopardize their jobs. And the purport of thepress release was to put the strikers in the positionof voluntary quits.Had Respondent intendedsimply to assert its legal right to replace strikers, itcould easily have said so. Its legal right to replaceeconomic strikers did not depend on "authoriza-tion"from the strikers.Andrews'press release,therefore,was "a spe-cious attempt to shift the responsibility of termina-tion from the Respondent to the striking em-ployees."United States Cold Storage Co.,96 NLRB1108, 1110, enfd. 203 F.2d 924 (C.A. 5), cert. de-nied 346 U.S. 818. Additionally, in marked contrastto the cases on which Respondent relies, thepresent record is replete with evidence of unionanimus and widespread unfair labor practicesdesigned to undermine the Union.Perhaps mostimportantly, there is a plethora of evidence, bothnegative and positive,that Respondent was seizingon the strike as a means of ridding itself of unionadherents,or, at the very least,securing sufficientnew employees to affect the outcome of the secondelection which Respondent then hoped to secure.Subsequent events cast considerable light on thenature of Respondent's conduct on April 16 and17.Although Andrews testified that he had notwanted the men to go on strike and certainlywanted them to return to work, Respondent nevermade any attempt to communicate to the strikingemployees that they would be welcome back.Respondent'switnessestestifiedthatinthemeetings of supervisory personnel that were heldbefore replacements were hired there was nodiscussionof the desirability of having the strikersreturn towork or ofpossible means of persuadingthem to return. Although recruitment and hiring ofreplacements commenced on April 22, just 5 daysafterproductionandmaintenance employeesstarted to walk out, no public announcement wasever made of the intention to hire replacements.Although Andrews and Marshall testified that theydecided to hire replacements on a permanent basisinorder to secure "the caliber" of men theyneeded, all recruiting was done solely by word ofmouth, i.e., recommendation and solicitation by su-pervisory personnel and nonstriking employees. Inview of the frequency with which Respondent com-municated with its employees by mail during thepreelection campaign and the readiness with whichitnormally issued press releases,one can concludeonly thatits courseof conduct was dictated by itsdesire to rid itself of the union majority which hadbeen shown at the election on March 3.Another incident confirms this view. On themorningof April 18, employees Roscoe Johnsonand Junior Michael reported for work. Superinten-dent Barney and his assistant, Melvin Shoemaker, 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent them home, saying that the other men refusedto work with them. Marshall testified that, on April20, on the advice of counsel, he advised Barney torecall them. Barney did so on April 22 and 23, butneither employee returned to work. Respondentgave no specific explanation of the alleged "person-nel" problem which led to Barney's "possible er-ror," as Respondent's brief refers to the discharge.However, the record clearly suggests that the al-leged "personnel" problem centered around John-son's and Michael's zealousespousal of the unionposition. The inadequacy of Respondent's explana-tion of this incident14 (coupled with the Examiner'sgenerallydiscreditingRespondent'switnesses)compels the inference that the discharge of John-son and Michael was part of Respondent's plan touse the strike as a means of ridding itself of theunion employees. Barney simply jumped the gun,probably because Respondent'splanshad not atthat time been fully formulated and/or commu-nicated to the supervisory staff. When Johnson andMichael joined the strike, and did not return towork, they were engaged in protected concertedactivity.Respondent's plan to use the strikeas a meansfor undermining the Union is further demonstratedby the announcement of an across-the-board wageincrease on April 21 and the method of hiringreplacements on and after April 22, which mattersare discussed below. It is sufficient at this point tostate that they add circumstantial evidence in sup-port of the finding that Respondent's oral warningson April 16 and its press release of April 17 werepart of a single campaign by Respondent to rid it-self of prounion employees while the representationproceedingwas still pending. They cannot beviewed as a lawful statement of Respondent's legalpositionthatitcouldpermanentlyreplaceeconomic strikers within the holdings inRobinsonFreight Lines, Missoula Motel Assn.,andCoca-ColaBottling Co. of Louisville, supra.As the Examiner sees this case, based on con-sideration of the evidence as a whole, Respondent'swarnings of April 16, 17, and 19 were designed topersuade, through fear of discharge, sufficient em-ployees to remain at work to keep the plant operat-ing,while permitting the Company to take ad-vantage of the situation to rid itself of committedunion adherents.Accordingly, on all the evidence, the Examinerconcludes and finds that, as alleged in the com-plaint,Respondent, through oral statements by itssupervisors and agents and by a public newsrelease, threatened its employees with discharge ifthey exercised their right under Section 7to engagein concerted activity.'b.The wage increase(I)Alleged public announcementOn April 18, production and maintenance em-ployees started to walk out and many of themjoined the GBBA picket line. The majority of thosewho walked out did so on April 18, but others wentout through April 24. The employees at Respon-dent's plant in New Jersey went out on strike onApril 20. The two Pennsylvania plants and the NewJersey plant were completely closed down.On April 21 Respondent posted the followingnotice on its bulletin boards at the Berkeley works:Effective Saturday, April 22, beginning withthe 8:00 a.m. shift, our straight-time hourlyrates for all Production and Maintenance em-ployees are being increased by fourteen (14)cents per hour.We have as a matter of practice put into ef-fect hereincreasesnegotiated by the GlassBottle Blowers Association for our Keystoneand Hatfield plants. The last of these increaseswas effective after our last contract was signedOctober 15, 1965.Our negotiations in Pennsylvania were ter-minatedMarch 31, when GBBA went onstrike. In our last offer to that union weproposed a 14 cent hourly increase for 1967,as part of a three year contract.Since the strikes started in Pennsylvania,there have been continued negotiations, par-ticipated in by the Federal Mediation Service.These were recessed Thursday of this week,when Locals 77 and 27 remained adamantagainstacceptance of the Company's offer.In view of all this, the Company does not be-lieve employees of the Berkeley Works shouldsuffer or be penalized because of what has oc-curred elsewhere. Therefore, we are puttinginto effect the hourly rate increase we have of-fered Keystone and Hatfield, in the belief it isfair, substantial and in line with what othercompanies are doing.The complaint alleges, and Respondent denies,that the foregoing announcement was publiclyreleased to the local press and radio station. In sup-port of its denial, Respondent produced Hale An-drews, its executive vice president, as a witness.Based on Andrews' demeanor, inconsistencies inhistestimony,andcreditedcontradictory" Although both Johnson and Michael testified,Respondent did notquestion them about the alleged recalls"The walkout of Teamsters Local 992 members would he lawful pro-tected activity even if it were simply a strike in sympathy with GBBA, withno immediate or direct impact on the production and maintenance em-ployees at the Berkeley WorksRedwing Carriers,Inc., 137 NLRB 1545,1546-47 However, according to Respondent's own evidence, the produc-tion and maintenance employees had a direct,personal stake, since GBBAwas strikingfor awage increase and Respondent had assured the produc-tion and maintenance employees that theywouldreceive wage increasesnegotiated with GBBA at the Pennsylvania plants And the strike would heprotected even if it were for recognition,as Respondent suggests in itsbriefEkco Products Co.,117 NLRB at 141-145 CfCactus Petroleum,Inc,134 NLRB1254, 1260 PENNSYLVANIA GLASS SAND CORP.523testimony,the Examiner finds Andrews an unrelia-ble witness and gives no weight to his testimony. Asto the announcement of the wage increase, An-drews testified that no public release could orwould have been made by Respondent without hisauthorization and approval and that he had givenno such authorization or approval.However, it isundisputed that both the local newspaper and thelocal radio station carried the announcement ver-batim.Kenneth Robertson,the owner and managerof the local radio station,was called as a rebuttalwitness by the General Counsel.Robertson testifiedstraightforwardly and with obvious candor concern-ing the details of the announcement's having beensent to him by Walter Shockey,Respondent'spublic relations representative. Shockey did not tes-tify.Respondent produced Warren Buzzerd, editorof theMorganMessenger,aweekly newspaperpublished in Berkeley Springs.He testified that he"knew about the 14 cent an hour increase." Oncross-examination concerning an article appearingin theMorganMessengerforApril 27,Buzzerdtestified as follows:Q. Do you have any memo concerningwhether before you wrote R. No. 6 you talkedtoMr.Andrews, or did you merely repeat thepress release which he gave you?A. I know on this particular occasion Icalled and talked to Mr.Andrews and he toldme that time-0. Did Mr.Andrews at that timetellyouthat negotiations with the GBBA terminated onMarch 31?A. Yes.Q. And he also told you about the 14 centproposal?A. I don'tknow that he told me verbally a14 cent proposal.I think that was a companyrelease.*Idon't know that I questionedhim at allon the 14cent an hour increaseother than thatitwas in theform of a companynews release.Mostof these items are.Q.Are what?A. Basedon conversations and in somerespectswitha release.This particular one,thisis probably a portion of therelease.When asked if Andrews had explained why "hewaited 3 weeks to put the 14 centincreaseinto ef-fect,"Buzzerd replied: "to the best of myknowledge, he explained, probably in the newsrelease, that this would put them more in line withwhat the GBBA in Pennsylvania group wasgetting."The Examiner finds that, as alleged in the com-plaint, on April 21, Respondent publicly announcedthe 14-cent wage increase which was put into effecton April 22.16(2)Alleged unlawfulness of the increaseThe General Counsel maintains that the 14-centincrease was unlawful because it was designed as aninducement to the strikers to abandon the strikeand was calculated to influence the outcome of thesecond election which Respondent was at that timetrying to secure through its pending objections tothe election. Respondent contends that the wage in-crease was uninfluenced by any such considera-tions,but was given simply in conformity withestablished practice of the Company. Respondentmaintains that at least since 1954 it had alwaysgiven its Berkeley Springs production and main-tenance employees the same wage increases (butnot the same fringe benefits) that it negotiated withGBBA at the Hatfield and Keystone plants inPennsylvania. i'Respondent introduced into evidence announce-ments of wage increases at the Berkeley Works ineach of the years 1954 through 1965, with the ex-ception of 1964. None of those announcementsmakes any reference to the Pennsylvania plants.Only one, that of 1960, which announced only a1.3 percent cost-of-living adjustment refers toanycustomary pattern, and that says only that "[f]orthe past several years the Company has been grant-ing an increasein the hourly rates at BerkeleySprings asof November 16." Respondent producedno evidence, documentary or oral, concerning wageincreases actually granted at the Keystone and Hat-field plants. Apart from the oral testimony of An-drews, there is no evidence that the BerkeleyWorks production and maintenance employees hadcustomarily received annual wage increases identi-'"In the course of the present hearing,Respondentaddressed to theBoard a telegraphic request for leave to appealfroma rulingof the TrialExaminer.The complete text of the telegram was reprintedin theMorganMessengerand a quotation therefrom appearedin theTri-StateNews,published in Hagerstown,Maryland,before counsel forthe General Coun-sel and the Charging Party were served with copiesor advised of the textBuzzerd testified that while he was preparingthe July 21 edition of theMorgan Messenger,at about noon on Wednesday, July 20, a representativeof Respondent telephoned to advise him that Respondent was sending himmaterial which it would like to appear in thatedition The material referredto was Respondent's telegram to the BoardAndrewsat first denied that he had authorizedrelease of the text of thattelegram to the press but later insisted that itwas he who decidedit shouldbe released and so advisedShockey,after consulting counselThat in-cident,with Andrews'initial denial of involvement and his equivocation asto the circumstancesof thepress release,and his final assumption ofresponsibility bears considerable resemblance to the public announcementof the 14-cent wage increaseon April 21"This contention appears inconsistent with Respondent'spositionwhen,early in the hearing,counsel requested and was granted a continuingobjection, on the grounds of relevancy, "to any testimony elicited byGeneral Counsel concerning negotiations with a union other than ChargingParty at some other plants other than Berkeley Springs , 524DECISIONSOF NATIONALLABOR RELATIONS BOARDcal to those negotiated with the GBBA at theKeystone and Hatfield plants."In its brief,Respondent maintains that three em-ployees corroborated Andrews' testimony concern-ing the Company's past practice of granting atBerkeley Springs the wage increases negotiated inPennsylvania. The record, however, does not sup-port thisassertion.Employee Fisher testified thatRespondent said that the Berkeley employeesreceived the same wage increases negotiated atPennsylvaniaand that Fisher "took their word forit."Respondent brought out the fact that Fisher'sprehearing affidavit to a Board agent had said: "Inthe past we would often get a raise when thePennsylvania plants got one but I do not know if itwas the same amount."EmployeeApplesimilarlytestifiedmerely that "We were supposed to"receive the same increases as were granted inPennsylvania.In answer to leading questions oncross-examination,Cecil Shifflett stated that pastwage increases at Berkeley Springs had been"about"the same as those granted in Pennsylvania.No employee appeared to have any knowledge ofthe matter other than Respondent's statements.So far as appears, Respondent's first general dis-closure of the alleged relationship was made as partof Respondent's preelection campaign to defeat theUnion. Andrews testified as follows concerning aspeech he made to the Berkeley employees onMarch 1:Isaid that we were prevented from makingany wage increase during the election cam-paign. This, of course, was two days prior tothe election here on March 3rd. I explainedthis philosophy of making wage increases atBerkeley as we had at Keystone, and I said weintended to continue this policy.The message was clear: Berkeley Springs produc-tion and maintenance employees could have the ad-vantages of a union contract without the obligationsof union membership.'a Andrews' statement in thecourse of Respondent's campaign to defeat theUnion does not constitute probative evidence of thealleged pattern.In view of the Examiner's discredit-ing of Andrews and the absence of any documenta-ry or testimonial evidence permitting a comparisonof the annual wage increases at Berkeley Springswith those at the Hatfield and Keystone facilities,the Examiner concludes that Respondent has failedto establish the existence of the customary patternINAnd Andrews himself testified that the wage rates at the BerkeleyWorks were not identical with those at the Pennsylvania plants, eventhough the similarity of the plants as to nature of operations,communitycharacteristics, etc , was described in some detail He also conceded thatchanges in fringe benefits negotiated in Pennsylvania were not put into ef-fect at the Berkeley Works.Differences in the terms of employment at the2 locations include,inter ada,the fact that the GBBA contract providesdouble time for Sunday work,whereas at the Berkeley Works Sunday isconsidered a regular working day with time and a half accruing only after40 hours' work in any week1°This testimony establishes a violation of Section 8(a)( I) under theBoard's recent decision inCaseyManufacturingCo ,167NLRB 89. Sinceof parallelism by which it seeks to explain the 14-cent across-the-board wage increase granted to theproduction and maintenance employees at theBerkeleyWorks on April 22.20In any event, the 14-cent increase granted atBerkeley Springs on April 22 did not conform toany increase at Pennsylvania. On March 31 thePennsylvania employees had rejected the Com-pany's offer of 14 cents and had gone on strike fora greater increase.When the 14-cent increase wasannounced, many of the Berkeley Springs produc-tion and maintenance employees were supportingthe GBBA strike.21 The contract finally negotiatedwith GBBA granted increases of 15 cents the firstyear and 10 cents in each of the second and thirdyears, plus additional 2-cent increases for someclassifications in the second and third years.Under all the circumstances, one cannot acceptat face value Respondent's statementof April 21that itwas grantingthe 14-cent increase atBerkeley Springs because it did "not believe em-ployees of the Berkeley Works should suffer or bepenalized because of what has occurred else-where."If,asRespondent contends, it was concernedbecause the Berkeley Works production and main-tenance employees"expected"an increase and ithad on March 1 announced its intention to grant atBerkeley Springs any wage increase negotiated inPennsylvania, its obvious course would have beento advise the employees of the state of affairs at.Keystone and Hatfield and assure the BerkeleySprings employees that the final wage settlement inPennsylvania would be extended to the BerkeleyWorks.On all the evidence, the Examiner finds and con-cludes that the 14-cent across-the-board increaseannounced on April 21, effective April 22, was notin accord with Respondent's past practice.Properly to evaluate the quality of the 14-cent in-crease it is essential to consider the surrounding cir-cumstances.As previouslyindicated,before theGBBA extended its picket line to Berkeley Springs,Teamsters Local 992 had won an election amongthe production and maintenance employees atBerkeley Springs and Respondent had filed objec-tions.On April 14 the Regional Director recom-mended a hearing. By April 21, the New Jerseyplant had been closed by a strike of its employees,the complaint does not specifically allege this conduct as an unfair laborpractice, and any such findingwould becumulativeand would not affectthe remedy to be recommended, the Examiner makes no finding in thisconnection even though it was Respondentwho voluntarily adduced theevidence'" In so finding, the Examinerismindful ofthe fact that neither theGeneral Counsel nor the Charging Party has questioned Respondent's as-sertion concerning its past practice" In its brief, in a different connection, Respondent relies ona quotationfrom a local newspaperof April 27 tothe effect that"the strikers statedthat they were on strike, 'because the GBBA was fighting for morebenefits and what the GBBA had gotten in the past,mostof themen in thelocal plant had gottenalso ' ..." PENNSYLVANIA GLASS SAND CORP.525who were represented by Local 676 of the Team-sters.The Berkeley Works were still operating becausethe request by the officers of Teamsters Local 992for its members' support of the GBBA strike hadbeenonlypartiallysuccessful.22Respondentmanifestly was gravely concerned about continuingoperations at Berkeley Springs.23 Respondent couldthus achieve two desired ends by hiring "permanentreplacements": it could help maintain production,and it could secure enough new employees to affecta second election.24But in order to assure that thenonstrikers and the replacements would remain inthe Company's employ and could reasonably becounted on to support the Company as against theUnion,inducements were desirable, if not essential.Thus, before recruiting and hiring replacements,Respondent announced a 14-cent wage increase.Andrews denied that the wage increase was inany way connected with or related to the hiring ofreplacements.However,bothheandFrankMarshall,general manager of operations,concededthat the decisions to grant the increase and to hirereplacements were reached the same day. Andrews'testimony concerning the increase was typically in-consistent, as is shown by the following excerptsfrom his direct testimonyQ.And the question of the NLRB electionand the objections did not enter into your deci-sion to make the 14-cent increase?A. That's correct.Q.Was it necessary to put the 14-cent in-crease into effect in order to keep your busi-ness operating in Berkeley Springs?A. Yes.Q.Was that part of the reason you made thedecision?A. Thatwas part of the general economicbusiness consideration,that's correct.Q.Wasitnecessary to put the 14-cent in-crease into effect in order to get strike replace-ments?A. No.Q.Was it necessary to put the 14-cent in-crease into effect in order to get strikers toreturn to work?A. No.Q.Was the 14-cent increase necessary toyour thinking to keep employees in BerkeleySprings working?A. Not to keep them working then at thattime but to properly compensate the BerkeleySprings employees over a period of time awage increase was due.Andrews thus provided the clue to his thinking: hegranted the increase with a view to the future. Hewas aware that,as he testified and as counsel ob-serves in Respondent's brief, "it appeared that cer-tification was far in the future," and, if Respondentwas successful in its litigation moves,a second elec-tion would be held.That the 14-cent increase was designed as an in-ducement for antiunion sympathies by the new em-ployees finds corroboration in other facts. All thenew employees were hired in the "Labor, Mill"classification, with an hourly wage rate of $1.99-1/2plus the 14-cent increase, or a total of $2.13-1/2.Respondent's wage schedule, dated October 15,1965, lists 19 job titles with their pay classifica-tions.The first 2 are: labor, unskilled, at$1.40-$1.60 per hour, and labor, mill, $1.99-1/2per hour. Marshall testified that for at least 8 to 10months prior to the strike all employees had beenhiredin the"Labor, Mill" classification at $1.99-1/2. Jack Steiner, assistant plant manager at theBerkeley Works, stated that the policy of hiring at$1.99-1/2 had been in effect for about 6 to 8months. He testified that the decision to raise theentering classification from unskilled labor to milllabor had been made by Marshall, that it had notbeen reduced to writing, and that it had not beengenerally announced or disclosed. However, bothSteiner and Marshall insisted that the entering wagerate had been $1.99-1/2 for from 6 to 10 monthsprior to April 20. They testified that only "specialpayroll" or "temporary employees" (students hiredfor the summer) were hired at less than $1.99-1/2.In the course of the cross-examination of Steiner, itwas disclosed by company records that in the yearpreceeding the strike 15 regular production andmaintenanceemployees had been hired in at $1.40per hour, 8 of them within the 8 months precedingthe strike, with 1 as recently as January 30. Steinerfinally conceded that he did not know of anyonewho had been hired in at $1.99-1/2 and Respon-dent at no time presented any evidence that anyemployee had ever been hired at anything otherthan the $1.40 rate for common labor.26The Examiner thus finds that the replacementswere hired at a higher classification than called forby Respondent's practice. The entering rate of paywas 59-1/2 cents per hour more than that for theusual hiring.With the 14-cent across-the-board in-crease, the strike replacements were actually hireda Respondent's unlawful threatsof April 16 and 17to discharge strikersprobably contributed substantially to the incompleteness of the strike"Having discredited Andrews as a witness, the Examiner gives noweight to his description of the difficulties Respondent was encounteringwith its customers However,James B Pnzmger,Respondent'svice pre-sident in charge of sales,also testified to such problemsThe Examiner hasno reason for discrediting Prizinger's testimony Further, in view of the factthat three of Respondent's plants in the general areawere closed down, theeconomic desirability of continuing,and even expanding,operations atBerkeley Springs wouldbe obviouseven withoutany direct evidence24At the time,there apparently were 38 employees out on strike TheUnion had won the first electionby a vote of 110 to 92,wwith Ivoid ballotand 6 ballots challenged'Much of his direct testimony was in response to leading questions'sBecause of the foregoing inconsistency between their testimony andthe facts shown by Respondent's records,in addition to other inconsisten-cies and evasiveness in their testimony,and based on their demeanor, theExaminer discredits both Marshall and Steiner 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDin at73-1/2 cents per hour more than the prestrikeentering wage rate.27Since Respondent's witnesses maintained,contra-ry to the facts shown by its records, that the hiringrate had been $1.99-1/2 for 6 to 10 months beforethe strike, Respondent has not sought to explain theincreases in the hiring classification initiated onApril 22. It cannot be explained on the basis of adesire to secure employees of high caliber, thejustificationadvanced for requiring permanentrather than temporary replacements,2g since therecord shows little attention to the educational orexperientialbackgroundsof the replacementshired.2" For example, Joseph Blankley was allegedlyhired to replace Harold Gloyd. Blankley's employ-ment application shows that he was 28 years old,had apparently had only 2 years of schooling (whenhe was 15 and 16 years old), and was barelyliterate.The "previous employment record" por-tion of his application showed only that in 1956 hehad worked at $1.75 (presumably per hour) and in1945 had worked for 70 cents (also presumably perhour). Neither the duration nor the nature of hisemployment was stated as to either of these jobs.The "1945" date for his first employment undoub-tedly was an error,sincein 1945 Blankley was only6 or 7 years old. Donald Lee Miller, aged 25, washired purportedly to replace Charles Kidwell, whowas classified as "Loader, Sand," one of Respon-dent's higher-paid classifications. As shown in hisemployment application,Miller's prior work ex-perience had consisted of working as an "operter"for "Reo Construction" from April 1964 to June1965,when he left because it was "To far totravel"; before that he had been employed by "PulpWood" at a specified time, with unspecified duties,and for an unspecified wage or salary.On all the evidence, the Examiner concludes thatthe 14-cent increase was part of a well-planned pro-gram of undermining the Union and influencing thesecond election which Respondent hoped would beforthcoming. The increase could be reasonably ex-pected to further this end both by its appeal tothose employees who had not joined the strike andby facilitating the employment of replacementswhom Respondent could reasonably expect to voteagainst the Union.'" While, as Respondent main-tains,an employer has the right to replaceeconomic strikers, the Examiner does not un-derstand prior Board and court decisions as holdingthat the exercise of that right may be accompaniedor implemented by wage increases and other induce-ments, such as uncustomarily high classifications,designed to undermine the Union, interfere withthe free choice of the employees, and affect theresultof an anticipated election. There is noquestion that such inducements are unlawful afteran election but while objections are pending.Northwest Engineering Co.,158 NLRB 624, enfd.subnom. United Steelworkers of America, AFL-CIOv.N.L.R.B.,376 F.2d 770 (C.A.D.C.), cert. denied389 U.S.932; Admiral Semmes Hotel and MotorHotel,154 NLRB 338, 342.The Examiner thus finds and concludes that theannouncement and effectuation of the 14-centwage increase on April 21 and 22 were "part of [a]pattern of illegal opposition to the purposes of theAct"(Robinson Freight Lines, ssupra,114 NLRB at1095) and thus violative of Section 8(a)(1) of theAct."c.Alleged assaults on picketsThe complaint alleged that on or about May 1,Superintendent Stroup "assaulted and threatenedto assault pickets established by the Union and GB-BA." The credited testimony of employee JackHale establishes that at or about the date statedStroup drove a company pickup truck from thehighway onto the grounds of Respondent's plant.Entering the plant grounds,he drove directly atthree pickets who were at or near the curb, walkingslowly across the roadway. Despite some conflict inthe testimony, the Examiner finds that the truck didnot actually hit any of the pickets, but it came veryclose and the pickets were saved only by jumpingvery precipately out of the path of the truck. Stroupthen stopped the truck, got out and said "he wouldrun over all of us."Stroup in effect admitted the allegation against27Thecomplaint does not allege the 59-1/2-cent increase in the hiringrate due to reclassification as violative of theAct. Itappears likely that thiswas not alleged because not known to the RegionalDirectoror the GeneralCounsel until it was disclosed in the course of the hearing,when Respon-dent produced certain material in responsetoa subpoena dines retainis-sued on behalf of the ChargingParty Underthe circumstancesof this case,with the representation proceeding pending,if thecomplaint had so al-leged,the Examinerwould findthe hiring of new employees at higher clas-sifications than had been Respondent's customviolative ofSection8(a)( I )In this connection,Marshall testified as follows:There wouldbe no point in this situation of trying to hire peoplejust temporarily.Theywould not accept jobs on a temporary basis. Sowe were sure that the success of replacing any workers that had lefttheir jobs was based pretty much on the fact that we could tell themthat they were permanent employees and furthermore we didn't feelwe could get the caliber of men that we need unless they were sure thatthis was permanent employment' Respondent introduced into evidence the employment applications of12 of the strike replacements The facts here stated are based on those ap-plications, since none of the replacements testified30 In large part Respondent was able to eat itscake and have it. Although36 employeeswere permanently replaced,only 19inexperienced new em-ployees were hired,other strikers'positions beingfilled bytransfers of non-striking employees and the recall of I or 2 employees from leaves ofabsence.Thereaftersome 10 of the strikers accepted employment as "newhires" injobs madeavailableby the transfers" The Examiner notes that if the Union had not gone to an election, buthad rather relied on establishing its majorityby a bargaining demand fol-lowed by a refusal-to-bargain complaint proceeding,the wage increasewouldhave beenviolativeof Section8(a)(5).Consolidated Rendering Co.,dlhlaBurlingtonRendering Co.,161 NLRB 1,fn I Accordingto Andrews,the Union's president requested bargaining immediately after the increasewas announced PENNSYLVANIA GLASS SAND CORP.527him. On direct examination he stated that as heturned into the company driveway the pickets"started to walk out in front of me, I didn't slowdown toomuch until all at onceIput my brakes onand skidded my wheels."He then"went on in, adistanceof about 40 to 50 feet, got out of thetruck, and then...told them a thing ortwo." Thepresidentof GBBA Local 197 then approached andsaid that the picket line was legal, to which Stroupreplied:"the hell it is a picket line, I can come inhere and leave anytime I want to." On cross-ex-amination, Stroup stated that he "believe[d] theywere challenging"him. But he made it clear that hewas referring to past conduct by one of the picketsrather than to any present conduct.The complaint also alleges,and the uncon-tradictedevidenceestablishes,thatMelvinShoemaker threatened Teamsters pickets JohnHiles and Foster Michael and a GBBA picket bydriving a company pickup truck at or about 20 to25 miles per hour, without warning, dangerouslyclose to them as they were standing near the curbin the roadway into the company premises. Respon-dent's sole defense to this alleged violation of Sec-tion8(a)(1)consistsof its contention thatShoemaker,assistant to Superintendent Barney,was not a supervisor within the statutory definition.Although considerable testimony was presentedconcerning Shoemaker's duties,the Examiner findsone bitof uncontradicted evidence sufficient toestablish that Shoemaker was at least held out tothe employees as having supervisory status. About8:15 a.m.on April18, the secondday of the GBBApicketing at the BerkeleyWorks,Shoemaker in-formed employee Junior Michael that the "guysrefused to work with" him and his brother FosterMichael. Junior Michael thereupon left the job.Respondent does not disclaim responsibility forShoemaker's conduct in this connection,nor has itsuggestedthat Junior Michael acted unreasonablyin leaving the job in response to Shoemaker's state-ment.It thus appears that Shoemaker was clothedwith at least apparent authority to discharge em-ployees. SeeWilder Finishing Co.,138 NLRB 1017,1018. On this basis, the Examiner finds RespondentchargeablewithShoemaker'sassaulton thestrikers.The Examiner accordingly finds that Respondentviolated Section 8(a)(1) by the conduct of Stroupand Shoemaker in assaulting or threatening em-ployees for engaging in protected concerted activi-ty.upon their unconditional offer to return to work.The General Counsel contends that the strike byTeamsters Local 992 was an unfair labor practicestrike from its inception on April 18 and thereforeRespondent was not at liberty to replace any of thestrikers permanently. General Counsel argues, inthe alternative, that, if the strike be found to havestarted as an economic strike, it was converted toan unfair labor practice strike when Respondentannounced the 14-cent-per-hour wage increase.Finally, the General Counsel contends that, in anyevent, Respondent has not established that it per-manently replaced all of the strikers.Respondent argues that the strike was at all timesan economic strike and that Respondent per-manently replaced all the strikers, as it was legallyentitled to do. Respondent also questions the legalsufficiency of several strikers' requests for rein-statement.1.The nature of the strike on April 18The General Counsel contends that Respondent'snumerous unfair labor practices preceding the elec-tion of March 3 and continuing to some extent im-mediately thereafter establish the character of thewalkout as an unfair labor practice strike from itsinception on April 18.The testimony, however, was clear and uncon-tradicted that the Teamsters members who walkedout on April 18 and in the few days following did sofor the purpose of supporting the GBBA,as theyhad been requested to do by the officers of Team-sters Local 992. The Teamsters had won the elec-tion, despite Respondent's preelection unfair laborpractices,and there was no suggestion at any pointin the testimony that the Union contemplated tak-ing any action against the Company pending theresolution of Respondent's objections to the elec-tion.33Although,as previously held, the Companyon April 16 and 17 unlawfully threatened the em-ployees with discharge in the event they refused tocross the GBBA picket line, such threats did notbear any causal relationship to the actual walkout.No union officer or employee indicated that theoriginal walkout was in protest against such threats.Accordingly,the Examiner rejects General Coun-sel's contention that the strike was an unfair laborpractice strike at its inception on April18 becauseof the prior violations of Section 8(a)(1) heretoforefound.Cranston Print Works Co.,115 NLRB 537,'565-566.Cf.Filler Products,Inc.,159 NLRB 1536,enforcement denied 376 F.2d 369(C.A. 4).C. AllegedViolationsof Section 8(a)(3)The complaint alleges that 3632 named strikingemployees were unlawfully refused reinstatementi'Respondent's evidence that two of the alleged discriminatees(VictorMcCoy andRichard Young)were fully reinstated is undemed.The Ex-aminer thus will recommend dismissal of the complaint as to them" So far as appears,the Union did not file any charge with the Board2.The nature of the strike after April 21As previously stated, the 14-cent wage increaseuntilMay 3 Thatcharge said "At all times material herein theEm-ployerhas interfered with, restrainedand coerced its employees" Theonly specific conduct mentionedwas the insurancecancellation letter ofApril 28, whichis not alleged as aviolationin the complaint 528DECISIONSOF NATIONALLABOR RELATIONS BOARDwas announced and widely publicized on the even-ing of April 21. According to Andrews, at 7:50 a.m.on April 22, William Neidig, president of Local992, telephonedAndrews at his home andrequested that Respondent "sit down and negotiatewith [the Union] on matters concerning wages andworking conditions."Andrews replied that hewould have to consult counsel. At or about 7:30that evening Neidig telephoned Andrews for hisreply to the Union'sbargainingrequest.Andrewssaid he had consulted his counsel and read orparaphrased to Neidig a reply Andrews had writtentoMr.Butler,who apparently was another unionofficer. Although the letter does not appear in therecord, it apparently stated Respondent's refusal tobargain at that time.On April 22, after learning ofthe 14-cent increase,Harold Miller,business agentof Local 992, arranged for a union meeting to beheld on Sunday afternoon, April 23, and had thescheduledmeeting publicized by spot radio an-nouncements.According to Neidig's credited testimony, at themeeting,attended by some 60 to 65 members, hefirstbrought the membership up to date on thecourse of the representation proceedings and theCompany's refusal tobargain.The discussion thenturned to the 14-centwageincrease.Neidigcredibly testified that some 20 to 25 individualmembers expressedgreat displeasureat the in-creaseand asked whether it constituted an unfairlabor practice. Having previously consulted coun-sel,Neidig expressed his opinion that the increasedid constitute an unfair labor practice. He there-upon presented a motion that Teamsters Local 992institutea picket line in protest. The motion wascarried unanimously, whereupon the meeting ad-journed and many of the members went to theunionoffice to sign up for picket duty. The nextmorning Teamsters members picketed carryingsignsreading: "PGS Unfair to Teamsters Local992." Thereafter picket lines were maintained byboth G13BA and Teamsters Local 992, each carry-ing its ownsigns.34Whether the Teamsters picketing in its own nameconstituted a second strike or a continuation of itsoriginal walkout, it is clear that the 14-cent wageincreaseplayed a substantial role in the Teamsterspicketing thereafter. The law is settled that "if anunfair labor practice had anything to do with caus-ing the strike,itwas an unfair labor practicestrike."General Drivers and Helpers Union, Local662 v.N.L.R.B.,302 F.2d 908, 911 (C.A.D.C.),cert. denied 371 U.S.827; Northern Virginia SteelCorp. v. N.L.R.B.,300 F.2d 168 (C.A.4); N.L.R.B.v.FitzgeraldMills Corp.,313 F.2d 260, 269 (C.A.2).Respondent contends that even if announcementof the 14-cent wageincreasewas an unfair laborpractice, the strike was not thereby converted to anunfair labor practice strike because the GeneralCounsel did not "show that the strike would haveceased if the employer had not committed the un-fair labor practices." No such burden rests on theGeneral Counsel. Once it was shown, as it wasclearly shown here, that the employer's unfair laborpractices were a factor in a strike, the strike was atleast presumptively an unfair labor practice strike,and "The burden was on the Company to show thatthe strike would have continued even if it had" notcommitted the unfair labor practice.Philip CareyManufacturing Co. v. N.L.R.B.,331 F.2d 720, 729(C.A. 6). SeeSan Antonio Machine & Supply Corp.,147 NLRB 1112, 1113, fn. 1:.we are unable to say that the strike wouldhave occurred even in the absence of Respon-dent's unfair labor practice. The law is settledthat where there are severalcausesfor a strike,one of which is wrongful refusal to bargain, "itrest[s] upon the tortfeasor to disentangle theconsequences for which it was chargeable fromthose from whichit isimmune...."Respondent's own evidence indicates that theoriginalstrike was prolonged by thewage increase.Marshall estimated the number of production andmaintenance employees out on strike on April 20as about 45 to 50. However, when the replacementswere hired, there were only 38 production andmaintenance employees on strike. Andrews volun-teered that "during the first 2 weeks some peoplemay have reapplied for work but [he didn't] knowpersonally." It is apparent, therefore, that somestrikers returned to work soon after going out.35 Inthe absence of any evidence to the contrary, it isreasonable to infer that additional workers wouldhave returned, particularly since the strike neverachieved much success. Thus Respondent's unfairlabor practice was at least partially responsible forthe failure of more strikers to return before theywere replaced.That the strike was aggravated by Respondent'sunfair labor practices is demonstrated by the factthat at least one employee, Donald Kyrie, did notgo out on strike until April 24, after the Teamsterspicket line was established. He testified, withoutcontradiction or impeachment, that he workedthrough the GBBA, picket line but walked theTeamsters line after it was established.In support of its contention that the announce-ment of the wage increase was not a causative fac-tor in the continuation of the strike, Respondentrefers to Andrews' testimony that Neidig did notspecificallymention the increase in his telephoneconversations with Andrews on April 22. AlthoughtheExaminer has found Andrews not to be acreditable witness, the accuracy of his testimonyconcerning these conversations will here be as-Other unionsjoined insympathypicketing" In his opening statement at the hearing, counsel for the General Coun-sel stated that"A large number of others,not named[in the complaint]also were honoring the Glass Bottle Blowers picket line " PENNSYLVANIA GLASS SAND CORP.529sumed. The first call was made to Andrews at hishome at 7:50 a.m., about 14 hours after the in-crease had been announced on the radio and about10 minutes before the start of the first shift onwhich it was to be effective. There is no evidencethat Andrews is accustomed to such business callsat his home on Saturday mornings or that he wassurprised by Neidig's calling at that unusual time torequest that the Company negotiate about wagesand working conditions. The Union was then ar-ranging a special meeting for the next day (on ex-tremely short notice) and publicizing it by radio an-nouncements. To assume that Andrews was in anydoubt as to the occasion for Neidig's call would beto attribute to him considerably less acuity andmore naivety than he has professed or showed as awitness.Manifestly, there was no need for Neidig toexplain the occasion of his call. In the evening,when Andrews indicated that the Company was notprepared to negotiate, for Neidig to protest the in-crease could achieve nothing other than to tip hishand and possibly limit the Union's flexibility indevising its future tactics. Additionally, the wage in-crease was merely the final straw. Although theUnion had not taken action with respect to Respon-dent's numerous earlier unfair labor practices, ithad done nothing to waive its rights. It is thus un-doubtedly true that the Union's unanimous vote onApril 23 to institute its own picket line, though trig-gered by the wage increase, was also influenced byRespondent's earlier misconduct.Respondent also relies on testimony by WarrenBuzzerd,editor of the local newspaper. Althoughthe Examiner finds Warren Buzzerd to have beenan unreliable witness,36itwill here be assumed thathe testified accurately that Miller, the Union's busi-ness agent,had told him only that the Union be-lieved that Respondent was generally unfair and didnot specifically refer to the 14-cent wage increase.With the Union having won an election over 6weeks earlier, yet still out of sight of bargaining, itis but reasonable that Miller would express generalcondemnation of Respondent. Even Buzzerd, whomanifestly was not expert on labor relations mat-ters,knew that some people were opposing thewage increase and he "assumed" that the Unionwould oppose it, although he disclaimed anyknowledge of the union vote on April 23.Respondent finally contends that if the strike wasconverted from an economic to an unfair laborpractice strike, the conversion took place on April23,when the Union voted to picket in protestagainst the wage increase and that any strikers"permanently replaced" before then are not entitledto reinstatement.37 In support of this contention,Respondent citesErie Resistor Co.,132 NLRB 621,632. That decision, however, does not hold thatconversion of a strike occurs only when a uniontakes formal action. On the contrary, the Boardthere said (p. 632):... it is well settled that an economic strike isconverted to an unfair labor practice strikewhen an employer's unfair labor practicesoperate to aggravate, or prolong the strike.InErie Resistorthe parties were in the course ofnegotiationsand a strike was in process. Whilethere were still many issues unsettled between themthe employer sought union acceptance of its grant-ing superseniority to nonstrikers and strike replace-ments.For a while the employer did not press thisdemand aggressively and the parties continued toreach agreement on other issues. Eventually, asagreements were reached on contract terms, the su-perseniority issue took on increasing importance.When the employer's adamant insistence on super-seniority,regardlessof the other agreements,became apparent, the union voted to remain onstrike over that issue. Since the process had been agradualone,with the parties continuing tonegotiate and hopeful of reaching agreement, it wasnot clear justwhenthe company's supersenioritydemand became a factor. It was in this context thatthe Board said:. it is clearthat by May 29, the date of theUnion's resolution to continuestrikingover su-perseniority, Respondent's superseniorityhadservedto aggravate and prolong the strike,despite a narrowing of the parties' disagree-menton otherissues.... [Emphasis supplied.]In the present case there is no similar difficulty indeterminingwhen the Employer's unfair labor prac-tice became a factor. The wage increase was an-nounced on April 21 and broadcast on the localradio station at or about 5:20 p.m. that day andseveral times thereafter. Before the start of businessthe next morning and before any strikers were"replaced," Neidig requested Andrews to bargainconcerningwages, and a union meeting was hastilyarranged.InThe Philip CareyManufacturing Co.,140NLRB 1103, 1106, enfd. in part 331 F.2d 720(C.A. 6), cert. denied 379 U.S. 888, the Board heldthat an economic strike was converted to an unfairlabor practice strike at thetimethe employer in-sisted upon superseniority to the point of impasse,even though the union never took formal action torelatethe continuing strike to that conduct. In af-firming inpertinent part, the Sixth Circuit indicatedthat the Board might properly have found that theconvention took place a month earlier, even beforenegotiationswere broken off.That formal action by the Union was notnecessa-This credibility finding is based on Buzzerd's demeanor,together withthe facts that(I) he professed virtually no present recollection of theevents except as to a few details important to Respondent's position, (2) hisnewspaper was editorially opposed to the Teamsters Union,and (3) hereluctantly conceded that Respondent was probably the largest customerfor the printing services performed by his newspaper company" Respondent would include within this group seven strikers- replaced"on April 22 and two on April 23354-126 O-LT - 73 - pt. 1 - 35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDry to convert the strike from economic to unfairlabor practice is clearly established by numerousother Board and court decisions.SeeN.L.R.B. v.PlastiliteCorp.,375 F.2d 343, 347-348 (C.A. 8) );N.L.R.B. v.SafewaySteel Scaffolds Co.,383 F.2d273 (C.A. 5).The Examiner accordingly finds and concludesthat the strike,which began as an economic strikeon April 18,was converted to an unfair labor prac-ticestrikeon April 21,when Respondent an-nounced an across-the-board wage increase of 14cents per hour.3.The alleged permanent replacementsa.Replacement versus dischargeThe foregoing finding that the strike was an un-fair labor practice strike afterApril21 makes it un-necessary to pass on Respondent's contention thatsome or all of the alleged discriminatees were per-manently replaced.However,since the Board maydisagree,inwhole or in part,with the conclusionsconcerning the nature of the strike,the Examinerdeems it advisable to set forth her resolution of theissues raised by Respondent's affirmative defensethat it permanently replaced strikers.The complaint does not specifically allege unlaw-ful discharge of the strikers,but rather alleges onlyunlawful refusal to reinstate as violative of Section8(a)(3). However,if the strikers were wrongfullydischarged,refusal to reinstate them would con-stitute a violation even if the strike was purelyeconomic.Whether a striker has been dischargedor replaced is a matter of substance rather than ofthe verbal forms used.MissoulaMotelAssociatinon,148 NLRB 1545, 1547.Respondent consistently maintained that none ofthe strikers had been"terminated."It never madeout its customary"termination"noticesfor any ofthe strikers,even after it claimedtheyhad been"permanently replaced."Indeed, the evidenceestablished that their names remained on the Com-pany's rolls at least as late asMay 7, after 30 ofthem allegedly had been"replaced"and more thana week after they had all been informed that theirgroup insurance,having been paid through May 1,would be discontinued as of May 2.The lack ofsubstance or realism in Respondent'sposition iswell pointedup bySteiner's testimony.Throughoutthe first day and part of the second day he was onthe stand,he adamantly maintained that none ofthe strikers had been terminated, although most ofthem had ceased working and had been "replaced"some 3 months earlier and, after initial refusal,Respondent had paid them for accrued vacationson demand by union counsel. On questioning bythe Examiner,Steiner testified as follows:Q. CanIask you what you had in mindwhen you said that none of the strikers wereterminated?A. I was,Ididn'thave anything in mind,only that I was sure that they hadn't been ter-minated.As previouslyfound, on April17 Respondent ad-vised its production and maintenance employeesthat they would be deemed to have quitif they didnot report for work.Thereafter,Respondent madeno attempt whatsoever to communicatewith any ofthe strikers.Except for the improper statement inthe April 17release that failure to work would con-stitute authorization to the Company to replacestrikers,the employees were given no warning thatthey would be replaced,although Andrews testifiedthat "Word got out on the 20th"of the imminenthiring.Although the record establishes thatRespondent frequently wrote to its employees, atleast during the election campaign,and issued newsreleases with great frequency,it did neither in con-nection with the replacement of strikers. It did notpublicly advertise for strike replacements, althoughone might well expectit to followthat course as itwas, as Marshall maintained,interested in securinghigh caliber employees.At onepoint,when askedwhy he had not communicated with the strikers,Andrews said simply:"Why should we?" AlthoughAndrews'question was rhetorical,there was an ob-vious answer.He testified that he wanted thestrikers to return.But hetookno steps to advisethem thatthey wouldbe welcome.On April 28, afterconsulting counsel,Respon-dent sent each striker(including thosewhoRespondent does not claim had been replaced bythat date)a notice that his group insurance hadbeen discontinued as ofMay 2. Whencross-ex-amined by union counsel about this notice, An-drews testified as follows:Q.Why at thattime when you sent thisletter to individual named employees,did younot inform them whether or not they had beenreplaced as ofthat day?A. Theyhad not asked.We assumed if theywanted to workthey would come.A..Iassumed that they knew that wewanted them to work. The plant was operating.Iassumed if they wanted to work they wouldhave come up. We assumed they wanted to bedoing what they were doing.0. Had each of them been terminated as ofthat day?A. No they weren't terminated.Q. Had each of them been replaced as ofthat day?A. I don'tknow whether they all had beenreplaced at that time or not.Q.Why did you not indicate to those whohad been replaced that this had taken place? PENNSYLVANIA GLASS SAND CORP.531A. Theydidn'thave enough interest tocome and find out.Immediately thereafter,on redirect examinationby Respondent's counsel,Andrews testified as fol-lows:Q. You stated in you testimony that you in-dicated some desire that these people shouldcome back to work, did you mean that to in-clude the people who had not been per-manently replaced?A. I made that statement on the radio Ithink on the 19th.Q. And what did you say? What did youstate in that statement if you recall?A. I tried to recall earlier and I think that atthe end of that radio speech I made some kindof comment about we are working and expectto continue to work. We want you to come towork or words to that effect. And it wouldapply to anybody who was not working at thetime and I was questioning the date because ifthat was the 19th I don't know what the statusof replacements was on the 19th.Q. Had you made a decision to permanentlyreplaceby the 19th?A. No that was discussed. I had the impor-tant talk with Mr. Marshall about that on the20th and 21st.Q. Did we [counsel] come down to see youon the 20th and 21st to discuss this issue withyou?A. Yes.Q. And did counsel have several talks withyou ... [d]uring theperiod the 20th throughthe 24th of April?A. Yes.In answer to questions by the Examiner, Andrewssaid that his radio speech of April 19 had beenmade from a prepared text, a copy of which he hadat home; and that all of it had been taped and hethought "the radio station keeps its tapes of all con-troversial matters," into which category his speechpresumably fell. However, although there were 4days of hearing during the next week, Respondentmade no attempt to produce either Andrews'manuscript of the speech or the radio station'staped version.On Monday, May 1, Respondent informed all itsBerkeley Springs employees of its having discon-tinued the insurance of "each of the nonworkingemployees." Respondent attached to this notice acopy of the letter sent to each of the strikers. Sig-nificantly,not a word was there said about"replacement." There is no apparent purpose forthis action other than to impress upon the em-ployees then working the dire consequences of en-gaging in concerted activities. It certainly could nothave been calculated to persuade any of the strikersto return to work although at least 13 had not beenreplaced before April 28.31The Examiner finds that Respondent consciouslyand advertently failed to communicate with thestrikers either individually or by public announce-ment with the specific intention of not encouragingthem to return to work. While there may be nogeneral legal obligation on an employer to requesthis striking employees to return to work, Respon-dent's silence in the present case leaves outstandingand unretracted its statement on April 17 that anyemployee failing to report for work would bedeemed to have quit. Accordingly, as each em-ployee joined the strike his discharge became final.SeeEkco Products Co., supra,117 NLRB at 146;Wilder Finishing Co., supra,138 NLRB at 1020.Respondent's letters of April 28 advising thestrikers that their group insurance had been discon-tinuedwas clearly an acknowledgement of thedischarge of the strikers. It could not be consideredsimply as an acknowledgement or recognition oftheir replacement because it was sent to strikerswho had not at that time been replaced. In addi-tion,Andrews testified emphatically that the can-cellation of the group insurance, which had beencleared with counsel, had no connection with thehiring of replacements.The Examiner thus finds and concludes that thestrikers were unlawfully discharged when they wenton strike. Accordingly, they are entitled to rein-statement even if Respondent subsequently hiredpermanent replacements.b.The mannerof hiringreplacementsAndrews and Marshall testified that on April 20or 21 they decided to replace the strikers per-manently. They consulted counsel, who prescribedthe methods for hiring the replacements. Andrewsdelegated implementation of the decision toMarshall, who, in turn, delegated details to Steiner.Recruitment was done solely by word of mouththrough supervisors and nonstriking employees.Robert Diehl, a project engineer, was designated tointerview job applicants. Actual hiring was to bedone bySteiner,who permitted Barney and Stoupalso tohire.Any striker applying for reinstatementwas to be referred to Marshall. The entire super-visory staff was advised of the decision to hirereplacements and the methods of implementation.39'"Had this letterof May Ito the employees been alleged in the com-plaint,the Examiner would have held it to be violativeof Section8(a)( I )'"Andrewstestified that a meeting of "all our supervisorsand depart-ment heads"was heldon April24, which was2 days afterrecruitment andhiring had commenced The major,if not sole, purpose of the meeting wasto be sure that any striker seeking reinstatements be referred to MarshallRespondent was taking no chances that lower echelon supervisors might in-form any strikers that they had not been replaced 532DECISIONSOF NATIONALLABOR RELATIONS BOARDIn virtually every respect the hiring of replace-ments for the strikers differed from Respondent'spast practices.It is clear that Diehl,in interviewing applicants,and Steiner,Stroup,and Barney,inhiring, ex-plicitlyand forcefully advised prospective em-ployees that any job offered would be "per-manent."Similarly, each nonstriking employee whowas transferred to a striker's job was told unequivo-cally that the transfer was "permanent."Indeed,Diehl required each job applicant to acknowledgeinwriting on the back of his employment applica-tion that he had been advised that "this is per-manent employment...and he will have to suc-cessfully pass a company physical examination."Diehl conceded that few, if any, applicants specifi-cally requested"permanent"employment.Barney conceded that before the strike he hadnever specifically told any prospective employeethat his job would be "permanent."He did it at thistime because he "was instructedby Counsel to tellthe men that they were hired on a permanent ba-sis."Steiner testified that the Company had notrouble hiring employees and it was counsel's deci-sion,transmitted throughMarshall,that all em-ployees hired should be told "that their jobs wouldbe permanent."In their initial descriptions of their conversationswith prospective employees,none of Respondent'switnesses mentioned having advised any new em-ployee of his wage rate or his "probationary"statusor the meaning of that status. For example, Steinerdescribed his hiring process as follows:After their applications were taken theywere put in the plant manager's office.Iwouldpick up an application,look it over and Iwould call the man and when he would comein, I would tell him that this was a permanentjob.He would have to have a physical ex-amination,X-ray of thechest and I would tellhim that he was hired and send him to JackMcBee and tell him who his foreman would be.Stroup's hiring methods were similar to Barney's.Typical in the following testimony concerning thehiring of Bernard Stotler:He came into my office and asked for a joband said he had filled out an application. I tookhim up to the main office and picked up his ap-plication,looked it over and asked Mr. Steinerif it was all right to hire him.He saidyes if itsuited me so I hired him.I told him that it waspermanent employment and he would have totake a physical examination and he would beput on screen tower.In the course of cross-examining Steiner,counselfor the General Counsel introduced into evidenceRespondent'sEmployees' Handbook,whichcontainsthe following:Probationary PeriodAll employees are hired on a sixty dayprobationarybasis.After that period our em-ployees are known as regular employees withcontinued opportunity to make good on thejob and become entitled to the full benefits ofemployment with the Company.Steiner then testified: "It has always been the prac-tice as far as I can remember."When then askedwhether the strike replacements had been advisedof their probationarystatus, Steiner said, "I ampretty sure they were."Diehl, however,made it clear that he had not ad-vised applicants of the 60-day probationary period.His testimony was:Q.Did you tell the employees how long theywould have to prove their work would besatisfactory.A. No sir.Q.What did you tell them about their workbeing satisfactory?A. I don't remember exactly, but they wouldhave to be able to do the job that they were as-signed.Q. But you didn't tell them how long theywould have to prove themselves?A. I don't recall.In his direct examination Stroup did not indicatethat he had advised any of the new employees oftheir 60-day probationary or status or of the wagesthey would receive, either upon hire or upon quali-fying for the specific jobs for which he said theywere being hired.On cross-examination,however,he testified as follows:Q.Whatclassification were they all hired inas?A. Everybodywas hired in and we had a 60day period ...Q.My questioniswhat classification werethese five men hired in as?A.Well, they werebreaking in.Q. In whatclassification weretheyhired inas?A. Laborers.On further cross-examination,Stroup concededthat before the strike all people he hired had beenhired as unskilled labor at $1.40 per hour.He thentestified that all the strike replacements he hired he PENNSYLVANIA GLASS SAND CORP.533hired as unskilled labor.40But,their hiring-in ratewas $2.13-1/2, the schedule rate for "Labor, Mill"plus the 14-cent increase announcedon April 21.On questioning by the Examiner, Stroup testifiedthat he informed the new hires that after 60 days,"[i]f they fulfilled all the requirements," theywould be raised to the classification for which theyhad been hired.He then testified as follows:TRIAL EXAMINER:Have you in the past al-ways increased people at the endof 60 days?A. I would say over the period of the last 6or 7 months, yes.TRIAL EXAMINER:What about before that?A. It was a longer period.TRIAL EXAMINER: When did this increase in60 days start?A. Six to eight months ago.TRIAL EXAMINER: How long would it nor-mally take before that?A. I don't recall how long it was.Stroup's final testimony concerning prior reclassifi-cation practices was:What I have been doing in my department isa man ishired, maybe he works in the yard fortwo months, maybe he will go onto loading,maybe he will go someplace else. He learns hisdiversified group of jobs. He doesn't necessari-ly have to, so I can truthfully say that there wasno, as far as my department, there was no setamount of time.As previously noted, Steiner had testified that the60-day probationary period had been company pol-icy for as long as Steiner recalled and Steiner hadbeen assistant plant manager for about 15 years.Emil Barney,superintendent of Respondent'sMorgan Mills department,also testified to his hav-ing transferred and hired employees on a "per-manent basis."He then testified:Q. Did you tell them anything about the 60day probationary period?A. Yes sir, as far as the rates were con-cerned, that they would start at the rate of2.13-1/2 for 60 days and then they would begiven their rate for the job.His testimony then changed somewhat and, whenthe Examiner sought clarification, Barney said that"it used to take instead of going for 60 days withoutan increasethey were increased at the end of 30days and then again at 60."Questioned about his hiring of employee Wills,Barney said that he concluded from the employ-ment application, that Wills' education would behelpful in filling the job of employeeWilliamMichael, which position required familiarity withvirtually all of Respondent's operations. AlthoughRespondent introduced in evidence a number ofemployment applications,Wills'was not amongthem.Moreover, Barney further testified that ifWills had not mastered all of Michael's job at theend of 60 days he would nonetheless have beengiven theclassification and pay for the job andRespondent would train somebody else to do thetesting,which apparently was a part of Michael'sduties requiring considerable skill. As to much ofMichael's duties, Barney said "we have yet to havehad a man, we have had them in all walks of life,who was not able to do work in the bag crew, ex-cept for a broken leg or neck on something."Andrews disclaimed any knowledge of the Com-pany's policy concerning classification, testifying asfollows:Q. ... as far as you know a new employeewould come in at the same rate as an old em-ployee?A. I don't know this. There are so manyclassifications and starting rates. I wouldn'tquote from memory.Q. You don't have any policy regarding ...step increases until a man is there 6 months?A. I couldn't quote the policy of the plant, Idon't know.Q.Who sets the policy?A.Well of course-I would say the policy is"'The evasiveness of Stroup's testimony is reflected in thefollowing ex-cerptsAfter counsel forthe ChargingPartyhad listedsome employeeshired before the strike,the cross-examinationof StfoupcontinuedQ Wereall the men that you hired, hiredof $1 40 an hour'A I justfill the time sheet in, lam not paying attention to the ratesQ Youdidn't know that when you hired thoseemployeesA I didn't say anything like thatQ Did you knowthat those employees I have just referred to werehired at $1.40 per hour"A YesQ.Was thatpursuant tothe company wage schedule'A I don't know about it.Q During or after April 20, did you hire any employees at the jobclassificationof Labor Unskilled"A YesQ.Who"A. I hired, everybodyIhired,Ihired LaborUnskilledQ. Do you knowwhat wage they were hired as9A Them, no sirQ You haveno idea what their wage was"A You didn'task the wage I hired them to get the sand down, thatismy ulterior motive and I got it down . .TRIAL EXAMINERWhen you hired them did you tellthem what their wages would be"A They were told by Jack McBee to fill out the papersTRIAI EXAMINER You said that you hired them They would acceptemployment without knowing from you what their pay was going tobe"A That's rightQ (By Mr Beins)Did you when you hired them tell them whattheir rate was going to be"A I told them what they would work up toTRIAI. EXAMINER Did you tell them what they would start work as9A I don't recall if I did or notQ (By Mr Beins)What did you tell them that they could ultimate-ly work up togA I told the boys that were hired for specific jobs they would workup to that job classification,and the majority of them are on that jobclassification right nowQ Did you mention $2 139A I may haveBased on his demeanor, in addition to the evasiveness,vacilation, andimplausibility of much of his testimony,the Examiner discredits Stroup 534DECISIONSOF NATIONALLABOR RELATIONS BOARDset by Mr. Marshall as general manager ofoperations of the company.Q. Are you in on the decisions, or do youleave it up to him?A.Well it depends on how far-reaching theeconomic impact of a change is. A generalwage increase, I am certainly in on it and Imake the final decision. But it depends on themagnitude of the adjustment in classificationand policy.Diehl testified that before he commenced inter-viewing he took from the office of Respondent'sPersonnelOfficer Johnson, a copy of the Com-pany's wage schedule, because he knew, from hisprevious experience in hiring as a field engineer,that the matter of wages was "the first thing" appli-cants inquired about. While his testimony concern-ing the interviewing of prospective strike replace-ments was vague and inconclusive, it does indicatethat relatively few applicants asked him about thewage rate. To those who did inquire, he said the "-minimum" entering rate would be $2.13-1/2 perhour and he gave no indication what their actualrates higher than the "minimum" might be. Noother witness mentioned "minimum" hiring rates,and Marshall testified that he had told Diehl thatthe hiring rate would be that for "laborers" or"Labor, Mill," but did not tell Diehl what that ratewas. Diehl testified that he did not know what theCompany's usual practice was concerning classifi-cation of new employees. He also said that in thecourse of his interviewing he probably did not referto the wage schedule "because it would have beenno concern to them, other men's wages would not."When asked, both Marshall and Steiner wereunable to say whether any of the strike replace-ments had been reclassified to the jobs for whichthey purportedly had been hired. Steiner said thatsuch information would be shown in the Company's"payroll control sheet" and the "payroll summa-ry." On the eighth (and final) day of the hearing,Respondent recalledMarshall and through him,over the objection of counsel for the General Coun-seland the Union, introduced into evidence"Change of Status" forms purporting to show that26 employees hired in the latter part of April andthe early days of May had been reclassified, withcorresponding substantial increases in wage rates,60 days after being hired. The payroll documentswhich Steiner had mentioned were not introduced.Although all of Respondent's witnesses disclaimedknowledge of how or precisely where the Com-pany's records were kept, neither C. H. Bratton,general manager of the Berkeley Works, nor Per-sonal Officer Johnson, nor Chief Clerk Jack McBeewas called to testify.McBee was consistentlyidentified as the person who prepared and main-'Itmight be noted that such reclassifications, if found,would probablybe violative of Section 8(a)(5), since they were all effective after June 15,when the Board certified the 1. mon, and clearly were not discussed withthe Union.tained all the records. In view of these circum-stances,the Examiner would be unwilling, if it werenecessary, to base any finding on the uncor-roborated "Change of Status" forms reflecting thepurported reclassification of the strike replace-ments.41Respondent'sEmployees'Handbook statesunequivocally that "New employees are given acomplete physical examination before going towork," and the evidence shows that this practicewas followed with virtually complete uniformity be-fore the strike. However, of 22 persons hiredbetweenApril 22 and May 9, one had had acomplete physical examination before going towork and only 14 had their "X-ray only" uponcommencing work.Further,whenRespondentreemployed"replaced" strikers as "new hires," it appears notto have followed its prior practice of hiring newemployees at a labor classification on a 60-dayprobationary period. For example, when Roger Mc-Carty went on strike he was receiving $2.27 perhour (including a shift differential) and on hisreemployment he received $2.41, the rates for milloperators.He testified that "it was explained to[him] by Mr. Marshall that [he] would never drawbelow operator's wages even though [he] may domill helper worker, which is the next grade down."Employee Roger McCarty, Sr., reemployed osten-sibly as a "new hire," was given full credit for hisyears of past service for the purpose of computingpension rights,vacations, etc.Because of the inconsistencies and vagueness inmuch of the testimony of Respondent's witnesses,and their discredit based on demeanor, the Ex-aminer isunable to state precisely what Respon-dent's prestrike employment practices and policieswere.However, to the extent that the evidencedoes permit findings in this regard, it is found thatthe hiring of strike replacements departed fromprestrike practices in various respects, including:(1) Replacements were hired as "Mill Labor"rather than "unskilled labor," which gave them anhourly rate 59-1/2 cents (in addition to the 14-centacross-the-board increase) higher than had beenthe hiring rate before the strike; (2) replacementswere not subjected to a probationary period butrather were required to acknowledge that their em-ployment was "permanent," without qualification;`(3) little, if any, attention was paid to the replace-ments' educational or experiential backgroundsalthough the Company's employment applicationform indicates that such matters are considered im-portant; and (4) replacements went to work beforehaving physicalexaminationsalthough the Com-pany's established policy was to require successful42As Respondent notes in itsbrief,the existenceof a probationaryperiod does not necessarily negative "permanency" of employment underBoard decisions.Anderson,Clayton & Co, 120 NLRB 1208. 1214. PENNSYLVANIA GLASS SAND CORP)535completion of full physicalexaminationsbefore em-ployees were permitted to work.Despite the inadequancies inRespondent'sevidence and the discrediting of most of Respon-dent'switnesses,theExaminer does find thatRespondent unquestionably informed all the em-ployees who were either transferred or hired toreplace strikers that their jobs were "permanent."Indeed,theseemployeeswererequiredtoacknowledge that fact even though there is noevidence or any apparent reason to believe that anyof the employees might object to such condition ofemployment.43 It does further appear that, with theexception of some four who subsequently failedtheir physicalexaminationsand two or three whoquit, all the new employees hired to replace thestrikerswere still in Respondent's employ at thetime of the present hearing.On all the evidence, the Examiner finds thatRespondent did permanently replace the strikersand it did so for purpose of undermining the Unionand securing sufficient new employees to affect theresult of the second election which Respondent wasattempting to secure.Respondent's position must rest ultimately on theassertion of an unqualified right to replace thestrikers permanently, a right which is unaffected byitsbad faith.Anderson, Clayton & Co.,120 NLRBat 1214. Respondent appears to have patterned itsreplacement program on that sanctioned by theBoard inHot Shoppes, Inc.,146 NLRB 802.44 InHot Shoppesthe Board observed (146 NLRB at804) the absence of any "evidence that Respon-dent, in hiring replacements, acted contrary to itsusual practice in any respect, except in preparingand keeping employment memorandums." How-ever, under the basic rationale of the decision, de-partures from past practices would appear to be im-material, at least where, as here, the Employer'sobligation to bargain with the Union had notbecome legally enforceable. The Examiner thusconcludes that the strike replacements hired byRespondent were "permanent" within theHotShoppesrule.However, the Examiner does not readHot Shoppesas giving employers carte blanche toreplace economic strikers under all circumstancesand by anymeansthey may desire.InHot Shoppesthere was a certified union andthe strike occurred in the course of contractnegotiations. The strikers were warned in advancethat they would be permanently replaced if theywent on strike.Hot Shoppesthus presented a classi-cally simple case of economic warfare, with the em-ployer'susingestablishedmeans of resisting theunion'seconomic pressure in support of its de-mands. In this situation, the Board said (146 NLRBat 805):... the motive for such replacements is im-material, absent evidence of an independentunlawful purpose ....In the present case, however, the Union, thoughrepresenting a majority, was not certified becauseof Respondent's continuing attempt to secure asecond election.Respondent's purpose to un-derminethe Union and affect the second election itwas seeking constitutes the "independent unlawfulpurpose" whichwas missinginHot Shoppes.The14-centwage increaseand the additional 59-1/2-cent increasein thehiringrate were unlawful actsimplementingthis basic "unlawful purpose." Cf. J.C. Penny Co. v. N.L.R.B.,384 F.2d 479 (C.A. 10).Similarly, inCoca-Cola Bottling Co. of Louisville,supra,on which Respondentrelies,the Examinerspecifically based his conclusion that the employerhad not discriminatorily discharged the strikers onhis finding"that Respondentengaged inno unlaw-ful conduct that undermined the Union or rejectedor obstructed the collective-bargaining process, in-dependent of, or apart from the solicitation ofstrikersto return to work at the increased wagepreviously offered to the Union" before an impassein negotiationswas reached.The present Examiner is aware of no decision,either by the Board or by any court, which holdsthatan employer's right to replace economicstrikers carries with it the right to engage in con-duct which would otherwise constitute unfair laborpractices.Where, as here, the replacement ofstrikersisaccompanied by unfair labor practicesand is "part of [a] pattern of illegal opposition tothe purposes of the Act"(Robinson Freight Lines,supra),against thebackground of intense unionanimus, thehiring of replacementsmustitself beconsidered discriminatory conduct. Cf.N.L.R.B.v.iCone Bros. ContractingCo.,317 F.2d 3, 8 (C.A. 5).SeeThurston Motor Lines, Inc.,166 NLRB 862:.Although an employer may replace em-ployees whoare engagingin a protected con-certed activity, e.g., a lawful strike, the em-ployer's right to replace is no greater than itsproven need to carry onits business. It is not apunitive right.The Examiner thus concludes that, even if thestrike had been purely economic and if the strikershad not been discriminatorily discharged, thereplacement of the strikers would itself have beenviolative of Section 8(a)(3) and (1) of the Actunder the circumstances of this case.u Whatever obligations the term"permanent"might impose on an em-ployer(and so far as appears it entailed no obligation on Respondent), it inno way restricts the freedom of an employee at will, as evidenced by thefact that Roger Lee Stotler was hired by Respondent on April 22 and quiton April 25."Counsel for Respondent here also represented the respondent inHotShoppes 536DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Requests for reinstatementMarshall testified that employees Clyde Perry,Sr.,Clyde perry, Jr., and Gene Spears applied forreinstatementon May 2; David Yost on May 3; andFisher, Lloyd Farris, and Billy Stotler on May 13.On May 15 a group of strikers, which Applecredibly testified included a majority, met infor-mally at the union offce.4S After discussing thequestion of seekingreinstatementamong them-selvesandwithBusinessAgentMiller,theydelegated three of their number (McCarty, Apple,and Lopp) to visit the Company and request rein-statementof all the strikers. The committee spoketo Steiner. The next day, May 16, Marshall wrotethe following letter to McCarty, with copies toApple and Lopp:This is to confirm your conversation with JackSteiner lastevening in which you requestedreinstatementto their jobs for all nonworkingemployees. Mr. Steiner stated that all such em-ployees had been permanently replaced withthe exception of Lloyd Farris [46] and RichardYoung. You were further told that Mr. Farrisand Mr. Young could return to their jobs im-mediately, and that all permanently replacedemployees could reapply for work to fill anyjob vacancies at the plant.if you should have any questions in this regard,please do not hesitate to contact me.Respondent now contends that several of thestrikers are not entitledto reinstatement becausethere is no affirmative evidence that each of themwas at theunionoffice when the committee was ap-pointed and specifically authorized the committeeto request his reinstatement.As Marshall's letter shows, Respondent fully ac-cepted the committee as the representative of allthe striking employees. It did not question the com-mittee's authority "but rather relied on the fact thatall the strikers had been permanently replaced."N.L.R.B. v. Park Edge Sheridan Meats, Inc.,323F.2d 956 (C.A. 2). "There is not theslightestevidence that the strikers did not approve of the[committee's] action or that they considered thatorganization to have exceeded its authority. Nor isthere any evidence that the Respondent everquestioned the right of the [committee] ... toapply in behalf of the strikers for reinstatement."Ekco Products Co.,117 NLRB at 147. The Ex-aminer thus finds that the committee's request ofMay 15 constituted an effective unconditionalrequest for reinstatement on behalf of all thestrikers.47In any event, Respondent had made it unequivo-cally clear, bythe cancellation of their group in-surance and their purported permanent replace-ment,that it would not reinstate any of the strikers.Undersuch circumstances,they were not requiredto "undertake the futile gesture of offering in per-son to return to work."N.L.R.B. v. Park EdgeSheridanMeats,Inc.,supra,323 F.2d at 959;N.L.R.B. v. Valley Die Cast Corp.,303 F.2d 64(C.A.6); Sea ViewIndustriesInc.,127 NLRB 1402.CONCLUSIONS OF LAW1.Respondent, Pennsylvania Glass Sand Cor-poration,isanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union, General Teamsters and AlliedWorkers Local No. 992, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Hel-pers of America, is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and therebycommitted unfair labor practices in violation ofSection 8(a)(1) of the Act, by interrogating themconcerning their union activities, threatening themwith reprisal for supporting the Union, creating theimpressionof surveillance of union activities,threatening them with bodily harm while they wereengaged in lawful picketing, threatening them withdischarge if they engaged in protected concertedactivity,and impliedly promising benefits andgrantinga wage increase and favorable hiring clas-sifications for the purpose of influencing theirchoice of a collective-bargaining representative.4.By refusing to reinstate the 36 strikers listedinAppendix A on the dates specified therein,although they had unconditionally applied for rein-statement, Respondent discriminated with respectto the hire and tenure of employment of these em-ployees,and committed unfair labor practiceswithin themeaningof Section 8(a)(3) and (1) ofthe Act.5.The complaint should be dismissed insofar asitallegesdiscriminatory refusal to reinstate em-ployees Richard F. Young and Victor L. McCoyand other unfair labor practices not specificallyfound herein.THE REMEDYSince the unfair labor practicescommitted byRespondent are so numerous and widespread andgo tothe veryheartof the Act,the Examiner willrecommend that it be ordered to cease and desistnot only from committing the specific unfair labor"The evidence shows that during the strike the strikers generally spentconsiderable time at the union office.16 The Respondent's original answer to the complaint alleged that Farrishad been offered reinstatement By amendment at the hearing,that allega-tion was withdrawn Strikers Young and McCoy were reinstated4' It is thusunnecessary to review evidence, including testimony byMarshall, that some strikers personally applied forreinstatementafter May15 PENNSYLVANIA GLASS SAND CORP.537practices found but also from infringing any of therights guaranteedto employees by Section 7 of theAct.The finding that Respondent violated Section8(a)(1) bygrantinga 14-cent-per-hour across-the-board increase and by hiring new employees athigher classifications than it had previously is not tobe construed as requiring that such benefits mustbe rescinded or withdrawn. Classifications andwagerates areto be left for the collective-bargain-ing process.Having found that Respondent unlawfully refusedto reinstate the 36 strikers who are seeking rein-statementto their former positions and who uncon-ditionally requested reinstatement, the Examinerwill recommend that Respondent be ordered tooffer to each of these employees immediate and fullreinstatementtohisformer position '48 withoutprejudice to his seniority or other rights andprivileges previously enjoyed by him, discharging, ifnecessary, any new employees hired to fill such jobsand retransferring any employees transferred to fillsuch jobs.The Examiner will also recommend that Respon-dent make each of the strikers (listed in AppendixA) whole for any loss of pay he may have sufferedby reason of Respondents unlawful conduct sincethe date of his unconditional request for reinstate-ment until thedate when Respondent makes an un-conditional offer of full reinstatement. Such com-pensation is to be computed in accordance with F.W.Woolworth Co.,90 NLRB 289, and shall carryinterestin accordance withIsis Plumbing & HeatingCo., 138 NLRB 716.SeeGeorgia Highway Express, Inc.,165 NLRB514; Ekco Products Co.,117 NLRB at 150-151.Under the circumstances here presented, a bar-gainingorder is appropriate even though the com-plaint did notallegeviolations of Section 8(a)(5)and there was no technical legal obligation to bar-gainat the time involved. Cf.J.C. Penny Co.,160NLRB 279, enfd. 384 F.2d 479 (C.A. 10).Although the violations here found occured onlyat Respondent's facility in Berkeley Springs, WestVirginia, they were intimately related to events oc-curring at Respondent's plants in Pennsylvania andNew Jersey. Indeed, Respondent sought to shiftresponsibility for the strikers' predicament to theGBBA, which represented the Pennsylvania em-ployees.Accordingly, the Examiner will recom-mend that Respondent be required to post copies ofthe prescribed notice not only at its BerkeleySprings plant but also at the Pennsylvania and NewJerseyinstallations.RECOMMENDED ORDERUpon the entire record in the case,and pursuantto Section 10(c) of the NationalLaborRelationsAct, as amended, the Trial Examiner recommendsthatRespondent, Pennsylavania Glass Sand Cor-poration, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Coercively interrogating employees concern-ing their uninon activities.(b) Threatening employees with reprisals, physi-cal injury, or other detriment for engagingin unionor concerted activities.(c)Grantingorpromisingwage increases,reclassifications, or other benefits for the purposeof interfering or in a manner tending to interferewith the employees' free exercise of their rightsunder Section 7 of the Act.(d) Creating the impression of surveillance ofemployees' union activities.(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist General Teamsters and Allied WorkersLocal Union No. 992, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, except to the extent thatthis right may be affected by an agreement in con-formity with Section 8(a)(3) of the National LaborRelations Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a) In the manner prescribed in The Remedysection of the Trial Examiner's Decision, offer tothe employees named in Appendix A immediateand full reinstatement to their former positionswithout prejudice to their seniority or other rightsand privileges.(b)Make whole the said employees, in themanner set forth in The Remedy section of theTrial Examiner'sDecision, for any loss of pay theymay have suffered by reason of Respondent's dis-crimination against them.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Upon request bargain with General Team-sters and Allied Workers Local Union No. 992, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the ex-clusive representative of all production and main-" No provision is made for reemployment at "substantially equivalent"positions because Respondent maintained at the hearing that all the strikereplacements are actually workersin the verypositionsformerly held bythe strikers SeePortoRico Container Corp,89 NLRB 1570, 1582, fn 25 538DECISIONSOF NATIONALLABOR RELATIONS BOARDtenance employees employed by Respondent at itssilica sand mining and processing plant at BerkeleySprings,West Virginia, as the appropriate unit hasbeen defined by the National Labor RelationsBoard in Case 5-RC-5826.(e) Post at its Berkeley Works and its Keystone,Hatfield,and Bausman plants copies of the at-tached notice marked "Appendix B. "49 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 5, after being duly signed byRespondent's representative,shall be posted by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places,including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 5, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.SOIT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges that Respondentdiscriminatorily failed to offer reinstatement toRichard F. Young and *Victor L. McCoy and insofaras it alleges violations other than those hereinspecifically found." In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall he substituted for the words "theRecommendedOrder ofa Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 5, in writing,within 10 days from the date of this Order, what stepsRespondent has takento complyherewith "APPENDIX AEmployees entitledto reinstatementand backpayby Pennsylvania Glass Sand Corporation, and thedates from which backpay is to be computed:May 2, 1967:Clyde Perry, Jr.Clyde Perry, Sr.GeneW. SpearsMay 3, 1967:David W. YostMay 13, 1967:Lloyd L. FarrisHarold R.FisherBilly J.StotlerMay 15, 1967:Clarence H. AndersonWillard F. AppleCharles E.BohererEdward O.BrakeallCharles C. CourtneyHamil L. FarrisHarold S. GloydStanleyM. HenryJack W. HilesJohn T. HilesEdwin D. HutchinsonRoscoeV. JohnsonCarl G.KidwellVernon L. KuykendallDonald KyrieJames LoppDouglas MichaelFoster MichaelJunior B.MichaelWilliam R. MichaelMelvin W. PeckKenneth W.McBeeNyle G.RankinRoger K.McCarty,Sr,Roland F. ShambaughHerman O.NelsonCecilE. ShifflettPaul E.OffordSamuel E.WhisnerAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Ex-aminer of the National Labor Relations Board andin order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notifyour employees that:WE WILL NOT do anything to indicate to theproduction and maintenance employees at ourBerkeley Springs plant that we are spying ontheir union activities.WE WILL NOT grant or promisewage in-creases or other benefits to the production andmaintenanceemployeesatourBerkeleySpringsplant for the purpose of inducing themto refrain from supporting General Teamstersand Allied Workers Local Union No. 992, In-ternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL NOT threaten the production andmaintenance workers at our Berkeley Springsplant with discharge, reprisals, or any otherdetriment for their supporting the above-named Union or for engaging in concerted ac-tivities.WE WILL NOT discourage union membershipor activities or other concerted activities by theproduction and maintenance employees at ourBerkeley Springs plant by discharging them orby discriminating in regard to hire and tenureof employment or in regard to any other termor condition of employment because of theirunion affiliation or concerted activity.WE WILL NOT in any other manner interferewith, restrain, or coerce the production andmaintenanceemployeesatourBerkeleySprings plant in the exercise of their rights toself-organization, to form labor organizations,to join or assist the above-named labor or-ganization,tobargain collectively throughrepresentatives of their own choosing, and toengage inother concerted activities for thepurposes of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities.WE WILL offerimmediate and full reinstate-ment tothe following named employees,without prejudice to their seniority or otherrights and privileges and make themwhole forany loss of pay they may have suffered byreasonof the discrimination practicedagainstthem,with interest thereon at 6 percent perannum: PENNSYLVANIA GLASS SAND CORP.539Clarence H. AndersonWillard F. AppleCharles E.BohererEdward O. BrakeallCharles C. CourtneyHamil L.FarrisLloyd L.FarrisHarold R. FisherHarold S. GloydStanley M. HenryJack W. HilesJohn T. HilesEdwin D. HutchinsonRoscoe V.JohnsonCarl G.KidwellVernon L.KuykendallDonald KyrieJames LoppDouglas MaconaugheyFoster MichaelJunior B. MichaelWilliam R. MichaelKenneth W. McBeeRogerK. McCarty, Sr.Herman O.NelsonPaul E.OffordMelvin W. PeckClyde Perry, Jr.Clyde Perry, Sr.Nyle G.RankinRoland F.ShambaughCecil E. ShifflettGene W.SpearsBillie J.StotlerSamuel E.WhisnerDavid Yostecutiveemployees,superintendents,technicalemployees,engineeringem-ployees,researchand laboratory em-ployees,janitors,officeclericalem-ployees, employees of the Constructionand Repair Department, employees ofother departments not employed by saidBerkeleyWorks, professional employees,watchmen,guards,and supervisors asdefined in the Act.All our employees are free to become or remain,or to refrain from becoming or remaining, membersof the above-named or any other union, except tothe extent that this right may be affected by anagreementin conformity with Section 8(a)(3) ofthe National Labor Relations Act.WE WILL notify the above-named employeesif presently serving in the Armed Forces of theUnited States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.WE WILL bargain,upon request,with theabove-named Union as the exclusive represen-tative of our employees in the following ap-propriate unit:Allproductionandmaintenance em-ployees employed by Pennsylvania GlassSand Corporation at our Berkeley Works,including gang leaders, but excluding ex-PENNSYLVANIA GLASSSAND CORPORATION(Employer)DatedBy(Representative) (Title)Thisnotice mustremain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, Sixth Floor, 707 North Calvert Street, Bal-timore, Maryland 21202, Telephone 962-2909.